--------------------------------------------------------------------------------

 
 
 
EXPLORATION, DEVELOPMENT AND
MINE OPERATING AGREEMENT


By And Between


U.S. ENERGY CORP.


And


THOMPSON CREEK METALS COMPANY USA


Lucky Jack Project, Colorado USA


August 19, 2008
















****The confidential portions of this Agreement on pages 9, 10, 11, 15, 18, 27,
28, 30, 32, 40, 41, 42, 51 and Exhibit D pages 1, 3 7 and 8 have been omitted
and filed separately with the Securities and Exchange Commission.


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page


PART I  THE TRANSACTION
1
ARTICLE I  DEFINITIONS AND CROSS-REFERENCES
1
1.1
Definitions
1
1.2
Cross References
1
ARTICLE II  NAME AND PURPOSES
2
2.1
General
2
2.2
Option Period and Joint Venture Period
2
2.3
Purposes
2
2.4
Limitation
2
ARTICLE III  REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS
3
3.1
Representations and Warranties of all Parties
3
3.2
Representations and Warranties of USE
3
3.3
Knowledge of Parties
5
3.4
Disclosures
5
3.5
Loss of Title
6
3.6
Royalties, Production Taxes and Other Payments Based on Production
6
3.7
Confidentiality of Agreement
6
ARTICLE IV  RELATIONSHIP OF THE PARTICIPANTS
6
4.1
No Partnership or Fiduciary Relationship
6
4.2
Tax Matters
6
4.3
Other Business Opportunities
6
4.4
Waiver of Rights to Partition or Other Division of Assets
7
4.5
Implied Covenants
7
4.6
No Third Party Beneficiary Rights
7
PART II  OPTION PERIOD
7
ARTICLE V  OPTION CONSIDERATION
7
5.1
Option Consideration
7
ARTICLE VI  THE OPTION
7
6.1
Option
7
6.2
Option Stages
9
6.3
Failure to Make Expenditures and Termination
9
6.4
Obligations Upon Termination During Option Period
10
6.5
Exercise of Option and Acquisition of Additional Interest in Property
10
6.6
Royalty
11

 


 


 
-i-

--------------------------------------------------------------------------------

 


 


 
ARTICLE VII  RIGHTS AND OBLIGATIONS DURING THE OPTION PERIOD
12
7.1
Manager During Option Period
12
7.2
Management Committee
12
7.3
Water Treatment Facility
12
7.4
Reports During Option Period
13
7.5
Transferring Interests in Property and Dealing With Unpatented Mining Claims
13
7.6
Permit Obligations of TCM During Option Period
13
7.7
Access to Property During Option Period
13
7.8
Maintenance of Property During Option Period
13
7.9
Management of Existing Underground Mine Conditions During Exploration
14
7.10
Indemnification of Manager During Option Period
14
7.11
Programs and Budgets
15
7.12
Presentation of Programs and Budgets
15
7.13
Review and Adoption of Proposed Programs and Budgets
15
7.14
Budget Overruns; Program Changes
16
7.15
Assignment During Option Period
16
7.16
Other Provisions
16
PART III  THE JOINT VENTURE PERIOD
16
ARTICLE VIII  JOINT VENTURE
16
8.1
Purpose
16
8.2
Manager
16
8.3
Initial Participating Interests and Contributions
17
8.4
Changes in Participating Interests
17
8.5
Deemed Expenditures
17
8.6
Conversion of Minority Interest.
18
8.7
Continuing Liabilities Upon Adjustments of Participating Interests
19
8.8
Documentation of Adjustments to Participating Interests
19
8.9
Grant of Lien and Security Interest
19
8.10
Subordination of Interests
20
8.11
Indemnification of Manager
20
8.12
Holding of Property
20
8.13
Holding of Joint Venture Property
20
8.14
Management Committee
20
8.15
Water Treatment Facility
21

 


 


 
-ii-

--------------------------------------------------------------------------------

 


 


 
ARTICLE IX  PROGRAMS AND BUDGETS
21
9.1
Operations Pursuant to Programs and Budgets
21
9.2
Presentation of Programs and Budgets
21
9.3
Review and Adoption of Proposed Programs and Budgets
21
9.4
Election to Participate
23
9.5
Recalculation or Restoration of Reduced Interest Based on Actual Expenditures
24
9.6
Budget Overruns; Program Changes
25
9.7
Emergency or Unexpected Expenditures
25
ARTICLE X  ACCOUNTS AND SETTLEMENTS
26
10.1
Monthly Statements and Applications of this ARTICLE
26
10.2
Cash Calls
26
10.3
Failure to Meet Cash Calls
26
10.4
Cover Payment
26
10.5
Remedies
26
10.6
Audits
29
ARTICLE XI  DISPOSITION OF PRODUCTION
30
11.1
Purchase and Sale of Products
30
ARTICLE XII  SUPPLEMENTAL BUSINESS AGREEMENT
31
12.1
Supplemental Business Agreement
31
ARTICLE XIII  TRANSFER OF INTEREST; PREEMPTIVE RIGHT
32
13.1
General
32
13.2
Limitations on Free Transferability
32
PART IV  PROVISIONS APPLICABLE TO BOTH  OPTION period AND JOINT VENTURE PERIOD
34
ARTICLE XIV  MANAGEMENT COMMITTEE
34
14.1
Meetings of Management Committee
34
14.2
Action Without Meeting in Person
35
14.3
Matters Requiring Approval
35
ARTICLE XV  MANAGER
35
15.1
Powers and Duties of Manager
35
15.2
Standard of Care
39
15.3
Resignation; Deemed Offer to Resign
40
15.4
Administrative Charges and Services Agreement
41
15.5
Transactions With Affiliates
41

 


 


 
-iii-

--------------------------------------------------------------------------------

 


 


 
ARTICLE XVI  WITHDRAWAL AND TERMINATION
41
16.1
Termination
41
16.2
Withdrawal
41
16.3
Continuing Obligations and Environmental Liabilities
42
16.4
Disposition of Assets on Termination
42
16.5
Non-Compete Covenants
42
16.6
Right to Data After Termination
42
16.7
Continuing Authority
42
ARTICLE XVII  ACQUISITIONS WITHIN AREA OF INTEREST
43
17.1
General
43
17.2
Notice to Non-Acquiring Party
43
17.3
Election to Acquire
43
17.4
Election to Acquire Not Exercised
44
ARTICLE XVIII  ABANDONMENT AND SURRENDER OF PROPERTIES
44
18.1
Abandonment and Surrender of Property - Option Period
44
18.2
Abandonment and Surrender of Property – Joint Venture Period
44
ARTICLE XIX  DISPUTES
45
19.1
Governing Law
45
19.2
Dispute Resolution
45
19.3
Mediation
45
19.4
Arbitration
45
ARTICLE XX  CONFIDENTIALITY, OWNERSHIP,  USE AND DISCLOSURE OF INFORMATION
47
20.1
Business Information
47
20.2
Party Information
47
20.3
Permitted Disclosure of Confidential Business Information
48
20.4
Disclosure Required By Law
48
20.5
Permitted Disclosure
49
20.6
Public Announcements
49
ARTICLE XXI  GENERAL PROVISIONS
50
21.1
Notices
50
21.2
Currency
51
21.3
Headings
51
21.4
Waiver
51
21.5
Modification
51
21.6
Force Majeure
51
21.7
Rule Against Perpetuities
52
21.8
Further Assurances
52
21.9
Entire Agreement; Successors and Assigns
52
21.10
Memorandum
53
21.11
Counterparts
53





 
-iv-

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A                                Property Description
EXHIBIT B                                Accounting Procedures
EXHIBIT C                                Tax Matters
EXHIBIT D                                Definitions and Interpretation
EXHIBIT E                                Section 3.2(g) Disclosure
EXHIBIT F                                Insurance Requirements
EXHIBIT G                                Services Agreement
EXHIBIT H                               Area of Interest
EXHIBIT I                                Net Profits Interest
EXHIBIT J                                Participating Interest Transfer Form




 
-i-

--------------------------------------------------------------------------------

 
 

 
EXPLORATION, DEVELOPMENT AND MINE OPERATING AGREEMENT


This Exploration, Development and Mine Operating Agreement is made as of August
19, 2008 (“Agreement Date”) by and between:
 
U.S. ENERGY CORP., a Wyoming corporation, the address of which is 877 North 8th
West, Riverton, Wyoming 82501 (“USE”);


and


THOMPSON CREEK METALS COMPANY USA, a Colorado corporation, the address of which
is 945 West Kenyon Avenue, Unit B, Englewood, Colorado 80110 (“TCM”).


RECITALS


A.
USE owns 100% of certain property in Gunnison County, Colorado, known as the
“Lucky Jack Project” (the “Property”), previously known as the Mt. Emmons
Project, which Property is described in Exhibit A.



B.
The Parties have negotiated the basic terms of an agreement whereby USE will
grant TCM an exclusive option to acquire certain interests in the Property and
provide TCM with the right to conduct exploration and, if justified, development
and mining operations on the Property.



C.
The Parties wish to formalize the terms of their agreement by entering into this
Agreement which defines the relationship of the Parties for two distinct
periods: (1) the Option Period, during which TCM may choose to make certain
expenditures that shall entitle TCM to acquire up to a 50% interest in the
Property; and (2) the Joint Venture Period during which TCM may enter into a
joint venture with USE to have the opportunity to acquire an additional 25%
interest in the Property.



NOW THEREFORE, in consideration of the covenants and conditions contained
herein, USE and TCM agree as follows.


PART I
THE TRANSACTION


ARTICLE I
DEFINITIONS AND CROSS-REFERENCES


1.1           Definitions.  The terms defined in Exhibit D and elsewhere shall
have the defined meaning wherever used in this Agreement, including in Exhibits.


1.2           Cross References.  References to “Exhibits”, “Parts”, “Articles”
and “Sections” refer to Exhibits, Parts, Articles and Sections of this Agreement
unless otherwise expressly indicated.


References to “Paragraphs” and “Subparagraphs” refer to paragraphs and
subparagraphs of the referenced Exhibits.
 
 


**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.

 
 

--------------------------------------------------------------------------------

 
-2-
 

 
ARTICLE II
NAME AND PURPOSES


2.1           General.  The Parties hereby enter into this Agreement for the
purposes hereinafter stated.  All of the rights and obligations of the Parties
in connection with the Assets or the Property and all Operations shall be
subject to and governed by this Agreement.


2.2           Option Period and Joint Venture Period.  During the Option Period,
the Property and Assets shall be managed and operated by the Parties pursuant to
the terms of Part II of this Agreement, unless otherwise indicated
therein.  During the Joint Venture Period, the Property and Assets shall be
managed and operated by the JV Participants pursuant to the terms of Part III of
this Agreement, unless otherwise indicated therein.  Parts I and IV of this
Agreement shall apply to the Option Period and Joint Venture Period together.


2.3           Purposes.  This Agreement is entered into for the following
purposes and for no others, and shall serve as the exclusive means by which each
of the Parties accomplishes such purposes:


 
(a)
to conduct all permitting studies, work, and governmental submissions to allow
the Property to be explored, developed and if appropriate produced;



 
(b)
to conduct Exploration within the Property and Area of Interest;



 
(c)
to evaluate the possible Development and Mining of the Property, and, if
justified, to engage in Development and Mining;



 
(d)
to engage in Operations on the Property;



 
(e)
to engage in marketing Products, to the extent provided by this Agreement;



 
(f)
to complete and satisfy all Environmental Compliance obligations affecting the
Property; and



 
(g)
to perform any other activity necessary, appropriate, or incidental to any of
the foregoing.



2.4           Limitation.  Unless the Parties otherwise agree in writing, the
Operations shall be limited to the purposes described in Section 2.3, and
nothing in this Agreement shall be construed to enlarge such purposes or to
change the relationships of the Parties as set forth in Section 4.1.


ARTICLE III
REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS


3.1           Representations and Warranties of all Parties.  As of the
Agreement Date, each Party warrants and represents to the other that:


 
(a)
it is a body corporate duly incorporated and validly existing under the laws of
its incorporating jurisdiction;

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-3-

 
 
(b)
it has full power and authority to own its property and assets and to carry on
its business and to enter into this Agreement;



 
(c)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby shall result in the breach of, or
accelerate the performance required by, any other agreement or arrangement to
which it is a party;



 
(d)
it is not subject to any governmental order, judgment, decree, debarment,
sanction or Laws that would preclude the Permitting or implementation of
Operations under this Agreement; and



 
(e)
this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms.



3.2           Representations and Warranties of USE.  As of the Agreement Date,
USE makes the following representations and warranties to TCM:


 
(a)
USE owns a 100% interest in the Property and the Property is properly described
in Exhibit A;



 
(b)
USE is in exclusive possession of the Property, has good and marketable title to
the patented mining claims which are part of the Property, and has Good Mining
Title to the unpatented lode and millsite claims which are part of the Property,
and has the right to dispose of the Property, or any interest therein, as
contemplated in this Agreement;



 
(c)
USE has delivered to or made available for inspection by TCM all Existing Data
in its possession or control, and true and correct copies, to the extent
requested by TCM, of all permits, licenses, leases or other contracts relating
to the Property;



 
(d)
with respect to unpatented lode claims and millsite claims located by USE that
are included within the Property, except as set forth in the Title Opinion
and subject to the paramount title of the United States:  (i) the unpatented
mining claims were properly laid out and monumented; (ii) all required location
and validation work was properly performed; (iii) location notices and
certificates were properly recorded and filed with appropriate governmental
agencies; (iv) all assessment work required to hold the unpatented mining claims
has been or will be performed and all Governmental Fees have been or will be
paid in a manner consistent with that required of the Manager pursuant to
Section 15.1(j) through the assessment year ending September 1, 2008; (v) all
affidavits of assessment work, evidence of payment of Governmental Fees, and
other filings required to maintain the claims in good standing have been
properly and timely recorded or filed with appropriate governmental agencies;
and (vi) USE has no knowledge of conflicting mining claims from any third
parties.  Nothing in this Section, however, shall be deemed to be a
representation or a warranty that any of the unpatented mining claims contains a
valuable mineral deposit;





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-4-

 
 
(e)
with respect to unpatented lode claims and millsite claims not located by USE
but which are included within the Property, except as set forth in the Title
Opinion and subject to the paramount title of the United States: to the
knowledge of USE (i) all assessment work required to hold the unpatented mining
claims has been or will be performed and all Governmental Fees have been or will
be paid in a manner consistent with that required of the Manager pursuant to
Section 15.1(j) through the assessment year ending September 1, 2008; (ii) all
affidavits of assessment work, evidence of payment of Governmental Fees, and
other filings required to maintain the claims in good standing have been
properly and timely recorded or filed with appropriate governmental agencies;
(iii) the claims are free and clear of Encumbrances or defects in title; and
(iv) USE has no knowledge of conflicting mining claims.  Nothing in this
Section, however, shall be deemed to be a representation or a warranty that any
of the unpatented mining claims contains a valuable discovery of minerals;



 
(f)
solely with respect to ownership of the Property, since the acquisition of the
Property from Phelps Dodge Corporation and Mt. Emmons Mining Company
(collectively “PD/MEMCO”), there are no pending or threatened actions, suits,
claims or proceedings, and there have been no previous transactions affecting
its interests in the Property which have not been for fair consideration;



 
(g)
except as to matters otherwise disclosed in writing to TCM prior to the
Agreement Date as set out in Exhibit E:



 
(i)
since the acquisition of the Property from PD/MEMCO activities on the Property
with respect to the Property and its ownership and operation have not been in
violation of any Laws (including without limitation any Environmental Laws), nor
caused or permitted any damage (including Environmental Damage, as defined
below) or impairment to the health, safety, or enjoyment of any person at or on
the Property or in the general vicinity of the Property;

 
(ii)
since the acquisition of the Property from PD/MEMCO there has been no material
spill, discharge, leak emission, ejection, escape, dumping, or any release or
threatened release of any kind, of any toxic or hazardous substance or waste (as
defined by any applicable Laws) from, on, in, or under the Property or into the
environment, except releases permitted or otherwise authorized by applicable
Laws;

 
(iii)
USE has not received inquiry from or notice of a pending investigation from any
governmental agency or of any administrative or judicial proceeding concerning
the violation of any Laws;

 
(iv)
USE has no interest in any mineral interest located within two miles of the
outermost boundary of the Property, with the exception of the Property itself;
and

 
(v)
since the acquisition of the Property from PD/MEMCO, the water treatment
facility (the “Facility”) located on the Property at all times has been operated
within the terms of any and all permits and licenses that it is required to be
operating under and has been operated in accordance with all applicable Laws;

 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-5-

 
 
(h)
except for patented land within the exterior boundaries of the Property, and
except as set forth in the Title Opinion all of the land within the Property is
covered by at least one mining or millsite claim of the correct nature for the
deposit being located or the use being contemplated (e.g., a lode claim was used
to locate a lode deposit, a placer claim was used to locate a placer deposit,
and a millsite claim was used to locate the ground for mine facilities) which
the mining claim records of the United States Department of Interior, Bureau of
Land Management (LR-2000 system) show as being an “active” claim as of August
13, 2008;



 
(i)
except for the Permitted Encumbrances, the Property is clear of all
Encumbrances;



 
(j)
no consent or approval of any third party or governmental agency is required for
the execution, delivery or performance of this Agreement by USE or the transfer
or acquisition of any interest in the Property; and



 
(k)
no proceedings are pending for and USE is not aware of any basis for the
institution of any proceedings leading to the dissolution or winding-up of USE
or the placing of USE into bankruptcy or subject to any other laws governing the
affairs of insolvent persons.



The representations and warranties set forth above shall survive the execution
and delivery of any documents of Transfer provided under this Agreement.


3.3           Knowledge of Parties.  For a representation or warranty made to a
Party’s “knowledge,” the term “knowledge” shall mean the actual knowledge on the
part of the officers and directors of the applicable Party, or of facts that
would reasonably lead to the indicated conclusions, and it is a requirement that
such persons must have made the enquiries that are reasonably necessary to
enable the applicable Party to make the representation, statement or disclosure.


3.4           Disclosures.  Each of the Parties represents and warrants that it
is unaware of any material facts or circumstances that have not been disclosed
in this Agreement that should be disclosed to the other Parties in order to
prevent the representations and warranties in this Article III from being
materially misleading.  USE has disclosed to TCM all information it believes to
be relevant concerning the Assets and Property, and has provided to or made
available for inspection by TCM all such information, but does not make any
representation or warranty, express or implied, as to the value of the Assets or
Property.  Each Party represents to the other that in negotiating and entering
into this Agreement it has relied solely on its own appraisals and estimates as
to the value of the Assets and Property and upon its own geologic and
engineering interpretations related thereto.


3.5           Loss of Title.  Any failure or loss of title to any of the Assets,
and all costs of defending, curing and clarifying title, shall be charged to the
Business Account, and TCM shall be entitled to include such costs as
Expenditures.




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-6-


 
3.6           Royalties, Production Taxes and Other Payments Based on
Production.  All required payments of production taxes and other payments to
private parties and governmental entities shall be determined and made by the
Manager.  In the event that the Manager fails to make any such required payment,
the other Party shall have the right to make such payment and shall thereby
become subrogated to the rights of such third party; provided, however, the
making of any such payment on behalf of the Manager shall not constitute
acceptance by the paying Party of any liability to such third party for the
underlying obligation.


3.7           Confidentiality of Agreement.  Without limiting any other
provision hereof concerning confidentiality of information, each Party agrees to
keep the terms and conditions of this Agreement strictly confidential, unless
disclosure of any such terms and conditions is required by law or unless the
other Party consents in writing to such disclosure in advance, such consent not
to be unreasonably withheld.


ARTICLE IV
RELATIONSHIP OF THE PARTICIPANTS


4.1           No Partnership or Fiduciary Relationship.  The Parties agree and
declare that this Agreement must not be construed as constituting an
association, corporation, mining partnership or any other kind of partnership,
except for the tax partnership described in Exhibit C and except for the agency
of the Manager specifically provided for in this Agreement, nothing in this
Agreement shall be deemed to constitute any Party a partner, agent or legal
representative of any other Party for any purpose whatsoever and nothing in this
Agreement shall create or be deemed to create a fiduciary relationship between
the Parties, nor between the Manager and the other Parties or any of them.  The
rights, duties, obligations and liabilities of the Parties shall be several and
not joint or collective.  Each Party shall be responsible only for its
obligations as herein set out and shall be liable only for its share of the
costs and expenses as provided herein, and it is the express purpose and
intention of the Parties that their ownership of Assets and the rights acquired
hereunder shall be as tenants in common.


4.2           Tax Matters.  All tax matters affecting the Parties under this
Agreement shall be governed by the terms and conditions set out in Exhibit C.


4.3           Other Business Opportunities.  Except as expressly provided in
this Agreement, each Party shall have the right to engage in and receive full
benefits from any independent business activities or operations, whether or not
competitive with this Business, without consulting with, or obligation to, the
other Parties.  The doctrines of corporate opportunity or business opportunity
shall not be applied to this Business nor to any other activity or operation of
any of the Parties.  Subject to ARTICLE XVII none of the Parties shall have any
obligation to the other with respect to any opportunity to acquire any property
outside the Property at any time, or, except as otherwise provided in Section
16.5, within the Property after the termination of the Business.  Unless
otherwise agreed in writing and subject to 0, none of the Parties shall have any
obligation to mill, beneficiate or otherwise treat any Products in any facility
owned or controlled by the other Party.


4.4           Waiver of Rights to Partition or Other Division of Assets.  The
Parties hereby waive and release all rights of partition, or of sale in lieu
thereof, or other division of Assets, including any such rights provided by Law.


 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-7-
 
 
4.5           Implied Covenants.  There are no implied covenants contained in
this Agreement other than those of good faith and fair dealing.


4.6           No Third Party Beneficiary Rights.  This Agreement shall be
construed to benefit the Parties and their respective successors and assigns
only, and shall not be construed to create third party beneficiary rights in any
other party or in any governmental organization or agency, except to the extent
required by Project Financing and as provided in this Agreement.


PART II
OPTION PERIOD


ARTICLE V
OPTION CONSIDERATION


5.1           Option Consideration.


 
(a)
On the Agreement Date, TCM shall pay USE $500,000 as consideration for the
Option.  Such amount shall be non-refundable.  However, such amount shall be
credited toward the Expenditures required under Section 6.1(a)(i)(A) if TCM
incurs such Expenditures in accordance with Section 6.1(a)(i)(A).



 
(b)
Additionally, on January 1, 2009, and on January 1 each year thereafter up to
and including January 1, 2014 (i.e., for a period of six years), TCM shall pay
USE $1,000,000 (i.e., $6,000,000 over the six-year period).  Such payments shall
be credited toward the Expenditures required under Section 6.1.



ARTICLE VI
THE OPTION
6.1           Option.


 
(a)
USE grants to TCM the exclusive option (the “Option”) to acquire up to an
undivided 50% interest in the Property (in two stages as detailed in Section
6.2) in exchange for incurring Expenditures totaling $50,000,000.  TCM, in its
sole discretion, may exercise the Option according to the following requirements
and schedule:



(i)           Initial Project Expenditures.


 
(A)
At any time before but no later than December 31, 2008, TCM shall incur at least
$2,500,000 in Expenditures on or related to the Property.  If TCM incurs such
Expenditures, the $500,000 consideration provided under Section 5.1(a) shall be
credited toward this amount.

 
(B)
At any time before but no later than December 31, 2009, TCM shall incur at least
$5,000,000 in additional Expenditures (for a minimum aggregate of $7,500,000) on
or related to the Property.

 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-8-
 
 
 
(C)
At any time before but no later than December 31, 2010, TCM shall incur at least
$5,000,000 in additional Expenditures (for a minimum aggregate of $12,500,000)
on or related to the Property.

 
(D)
At any time before but no later than June 30, 2011, TCM shall incur at least
$2,500,000 in additional Expenditures (for a minimum aggregate of $15,000,000)
on or related to the Property.



 
(ii)
Additional Project Expenditures.  By July 31, 2018, TCM shall incur additional
Expenditures on or related to the Property in an amount equal to the difference
between the total Expenditures incurred under Section 6.1(a)(i) and the
$50,000,000 amount required to acquire a 50% interest in the Property.



 
(b)
Any excess Expenditures completed in advance of a due date specified in Section
6.1(a) shall be carried over and shall qualify, and be accounted for, as
Expenditures completed by the subsequent due date.  Further, the Expenditure
deadlines described above establish only the maximum period of time within which
TCM must make such Expenditures; nothing in this Agreement will preclude TCM
from making, in its sole discretion, any or all such Expenditures at any time or
from time to time ahead of such deadlines.  In this respect, TCM may, in its
sole discretion, make any or all such Expenditures in advance by paying any or
all of the amounts required under Section 6.1(a) to an interest bearing escrow
account maintained by TCM for the benefit of the Property.  Such payments shall
be referred to as “Advance Payments.”  If this Agreement is terminated before
TCM acquires any interest in the Property under Section 6.2, USE shall be
entitled to all such Advance Payments and interest, if any, remaining in
escrow.  If this Agreement is terminated after TCM has acquired an interest in
the Property under Section 6.2, all such Advance Payments and interest, if any,
remaining in escrow shall be considered Business capital.  Such Advance
Payments, including interest, may be withdrawn and applied as necessary only
towards future Expenditures by TCM on or related to the Property; provided,
however, such amounts may not be used to meet other Expenditure requirements of
TCM hereunder or in any way reduce the aggregate Expenditures that TCM must
incur by a deadline in Section 6.1(a) in order to acquire any interest in the
Property.



 
(c)
TCM may elect to pay to an interest bearing escrow account on or before a due
date specified in Section 6.1(a) the dollar amount equal to any shortfall in
Expenditures required to be completed by TCM by such due date in lieu of
completing such Expenditures, and such amounts shall thereupon be deemed to have
satisfied such requirement for the completion of Expenditures by a deadline in
Section 6.1(a), as applicable.  Such payments shall be referred to as “Shortfall
Payments.”  If this Agreement is terminated, USE shall be entitled to all such
Shortfall Payments and interest, if any, remaining in escrow.  So long as this
Agreement remains in effect, such Shortfall Payments, including interest, may be
withdrawn and applied as necessary only towards future Expenditures by TCM on or
related to the Property; provided, however, such amounts may not be used to meet
other Expenditure requirements of TCM hereunder or in any way reduce the
 

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-9-
 
 
aggregate Expenditures that TCM must incur by a deadline in Section 6.1(a) in
order to acquire any interest in the Property.

6.2           Option Stages.  The Option shall be exercised in two stages as
follows (as further described in Section 6.5):


 
(a)
Upon TCM incurring at least $15,000,000 in Expenditures as described in Section
6.1(a)(i), TCM may, in its sole discretion, elect to acquire a 15% interest in
the Property upon written notice to USE at any time within thirty-six months
after the last day of the month in which TCM has incurred the $15,000,000 in
Expenditures as described in Section 6.1(a)(i).  (By way of example, if TCM
incurs the full $15,000,000 on August 12, 2010, it would then have thirty-six
months from August 31, 2010, or until August 31, 2013, to exercise its
election.)  Failure by TCM to make such election within the required thirty-six
months shall be deemed to be an election by TCM to acquire such 15% interest in
the Property.



 
(b)
If TCM incurs the additional Expenditures as described in Section 6.1(a)(ii) by
July 31, 2018 (which amount, combined with the Expenditures incurred under
Section 6.1(a)(i), shall equal $50,000,000), TCM may, in its sole discretion,
elect to acquire an additional 35% (or aggregate 50%) interest in the Property,
with such election being made by written notice to USE within 30 days after the
date of the TCM accounting statement that shows that TCM has incurred all such
Expenditures, and a failure to make such election shall be deemed to be an
election by TCM to acquire such additional 35% (aggregate 50%) interest in the
Property.



6.3           Failure to Make Expenditures and Termination.


 
(a)
Failure by TCM to make all Expenditures required under Section 6.1(a)(i) (or
Advance Payments or Shortfall Payments in lieu thereof) by the applicable due
dates for such Expenditures (subject to Section 21.6) shall be deemed to be a
termination of this Agreement by TCM under Section 6.3(b) if, within 30 days
after receipt of written notice from USE regarding such failure, TCM does not
cure such failure.



 
(b)
TCM may by written notice to USE terminate this Agreement at any time during the
Option Period prior to electing to acquire (pursuant to Section 6.2(a)) a 15%
interest in the Property.  Upon such termination, the provisions of Section 6.4
shall apply; ****.



 
(c)
TCM may by written notice to USE terminate this Agreement at any time during the
Option Period after having elected to acquire (pursuant to Section 6.2(a)) a 15%
interest in the Property.  Upon such termination, the provisions of Section 6.4
shall apply.  ****.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-10-


 
6.4           Obligations Upon Termination During Option Period.  Upon
termination of this Agreement by TCM during the Option Period, TCM must file all
work and/or pay all such fees to maintain the Property in good standing for a
period of three months after such termination and deliver to USE all records,
reports, studies, data, computer programs and other information necessary and
appropriate to carry out Permitting and other Operations on the Property in a
manner consistent with industry standards and good workmanlike practices;
additionally, upon such termination, USE (or a designated Affiliate of USE)
shall receive a blanket assignment of any permits issued in TCM’s name; ****.


6.5           Exercise of Option and Acquisition of Additional Interest in
Property.


 
(a)
Within six months of electing to acquire a 50% interest in the Property as
provided in Section 6.2(b), TCM shall, in its sole discretion, choose one of two
options:



 
(i)
Form a Joint Venture on the terms set out in PART III; or



 
(ii)
Form a Joint Venture on the terms set out in PART III but continue to fund 100%
of all Expenditures on or related to the Property up to an additional
$350,000,000, with the opportunity to acquire up to an additional 25% interest
in the Property (for an aggregate 75% interest) upon incurring such additional
$350,000,000 (which amount, combined with the initial $50,000,000 in
Expenditures under Section 6.1(a), totals $400,000,000).  Upon incurring
$70,000,000 in additional Expenditures pursuant to this Section 6.5(a)(ii)
(which amount, combined with the initial $50,000,000 in Expenditures under
Section 6.1(a), totals $120,000,000), TCM’s interest in the Property shall
increase by 2.5% to 52.5%.



During such time that TCM has incurred expenditures in excess of $120,000,000 in
total, but less than $400,000,000 in total, TCM’s percentage interest in the
Joint Venture shall be calculated as follows:


TCM Interest = 50 + [(Actual Expenditures - $50 Million) x 12.5]
$350 Million
Where:
“TCM Interest” means TCM’s percentage interest in the Joint Venture during the
period in which it has incurred Expenditures in excess of $120,000,000, but less
than $400,000,000.


“Actual Expenditures” means all Expenditures incurred by TCM pursuant to this
Agreement.


Upon spending the last dollar required to reach the $350,000,000 amount
hereunder, TCM’s interest in the Property shall be increased to 75% total.
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-11-

 
 
(b)
If TCM elects to proceed under Section 6.5(a)(ii), then TCM shall reimburse USE
for any Expenditures incurred by USE between the time that TCM elects to acquire
a 50% interest in the Property as provided under Section 6.2(b) and the time
that TCM elects to proceed under Section 6.5(a)(ii), and any such reimbursements
shall count towards TCM’s Expenditure obligations under Section 6.5(a)(ii).  At
any time prior to incurring the entire $350,000,000 required to earn an
additional 25% interest in the Property under Section 6.5(a)(ii), TCM may in its
sole discretion determine that upon the beginning of the next Program and Budget
adopted pursuant to ARTICLE IX it shall cease funding 100% of all Expenditures
on or related to the Property and the Parties shall thereafter share such
Expenditures in proportion to their respective Participating Interests;
provided, however, TCM shall provide written notice to USE of such decision at
least 90 days prior to the expiration of the current Program and Budget.



6.6           Royalty.


 
(a)
Subject to Section 6.6(b), Section 8.6(a) and the Permitted Encumbrances, any
interest in the Property that TCM acquires under this Agreement shall not be
subject to any overriding royalty.



 
(b)
TCM shall pay any Production Royalty (as defined under the **** to the Grantee
(as defined under the ****) or any successor-in-interest to the Grantee as may
be required under the ****.  Any and all such Production Royalty payments, plus
administrative costs and third party costs necessarily incurred by TCM in
relation thereto, for a given month shall be offset against the total amount
payable by TCM to USE (based on the Final Price as defined in Section 11.1)
pursuant to ARTICLE XI for that same month; provided, however, to the extent
that Production Royalty payments and related administrative costs and third
party costs for a given month exceed the total amount payable by TCM to USE
pursuant to ARTICLE XI for that same month, TCM shall bear that excess amount
entirely without compensation or reimbursement from USE.



ARTICLE VII
RIGHTS AND OBLIGATIONS DURING THE OPTION PERIOD


7.1           Manager During Option Period.  During the Option Period, TCM shall
be the Manager of all Programs on the Property, subject to the direction and
control of the Management Committee.  The provisions of ARTICLE XV shall apply
to the Manager during the Option Period, including the exercise of all powers,
the completion of all duties and the standard of care detailed in ARTICLE XV
with the exception of Section 15.1(m).  To the extent that any provision of
ARTICLE XV conflicts with the powers, duties, and standards detailed in this
ARTICLE VII, this Article shall prevail.




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-12-


 
7.2           Management Committee.  During the Option Period, the Parties shall
establish a “Management Committee” consisting of four members to direct and
control operations and the activities of the Manager during the Option
Period.  TCM and USE each shall be entitled to appoint two regular members to
the Management Committee.  Acting through their respective appointed members,
TCM and USE shall have an aggregate of two votes each; provided, however, in the
event of a tie vote, the Management Committee members representing TCM shall
have the deciding vote.  Both TCM and USE may appoint alternate members to act
in the absence of regular members.  Any alternates so acting shall be deemed
members.  The alternates may attend meetings of the Management Committee even if
the regular members attend; provided, however, they shall not have the right to
vote except in the place of absent regular members.  Appointments of members by
TCM and USE shall be made or changed by notice to the other members.  Decision
making of the Management Committee shall be by majority vote.  The Management
Committee shall have the power and authority to approve all Programs and Budgets
for the Exploration of and Development and Mining from the Property.  The
provisions concerning the Management Committee detailed in ARTICLE XIV shall
apply during the Option Period.


7.3           Water Treatment Facility.  During the Option Period an independent
contractor engaged by USE or, once TCM has acquired an interest in the Property
pursuant to Section 6.2, any subsequent independent contractor appointed by the
Management Committee, shall operate the Facility.  Such contractor shall carry
adequate insurance for operations and for any liabilities related to operations
of the Facility.  Until TCM elects to acquire an interest in the Property
pursuant to Section 6.2, USE shall pay all operating costs for the
Facility.  Unless and until TCM elects to acquire an interest in the Property
pursuant to Section 6.2, TCM shall have no decision making authority with
respect to Facility operations.  Prior to TCM’s acquiring an interest in the
Property pursuant to Section 6.2, the Facility shall not be considered part of
the Business.  Upon TCM’s acquiring an interest in the Property pursuant to
Section 6.2, the Facility shall be part of the Business.


7.4           Reports During Option Period.  No later than 15 days after the
last day of each calendar month, TCM shall provide to USE monthly summary
reports of its activities on the Property.  No later than 45 days after the end
of each calendar year ending December 31 TCM shall provide to USE an annual
detailed progress report of all Programs and activities on the Property.  These
reports shall include monthly statements of account reflecting in reasonable
detail the Expenditures during the previous month as well as the matters
required by Section 15.1(n), as applicable.


7.5           Transferring Interests in Property and Dealing With Unpatented
Mining Claims.


 
(a)
The transfer of any interest in the Property from USE to TCM shall be effected
through a special warranty deed substantially in the form of that provided in
Exhibit J.



 
(b)
TCM and USE shall cooperate and do all things mutually determined to be
necessary or advisable to:



 
(i)
convert any unpatented mining claims contained in the Property to unpatented
millsite claims; and

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-13-

 
 
(ii)
amend or abandon any unpatented claims that overlap with other unpatented claims
as set out in the Title Opinion,



even if this necessitates the formal abandonment of some or all of the existing
unpatented mining claims.


7.6           Permit Obligations of TCM During Option Period.  TCM shall, with
the cooperation of USE as required, use its best efforts to obtain all
appropriate permits prior to the commencement of work or any required
reclamation resulting from TCM’s work on the Property.  The permits shall be in
the name of USE.  During the Option Period, decisions and actions related to
permit compliance shall be the obligation of the Management Committee, which
shall direct the actions of the Manager with respect to permit compliance.


7.7           Access to Property During Option Period.  TCM shall at all times
during the term of the Option Period have the exclusive right to enter and
engage in Operations on the Property in accordance with this Agreement, and USE
shall take all steps reasonably necessary to permit TCM to exercise such
rights.  To facilitate the proper operation of the Facility, TCM shall keep USE
informed of TCM’s activities on the Property and as necessary coordinate such
activities with USE and the independent contractor engaged under Section 7.3.


7.8           Maintenance of Property During Option Period.  TCM shall maintain
the Property in good standing and free of all liens, other than Permitted
Encumbrances, and such costs shall be included in the Expenditures, subject to
Section 18.1.


7.9           Management of Existing Underground Mine Conditions During
Exploration.  USE has informed TCM that the underground mine workings located on
or beneath the Property contain liquid, semi-solid and/or solid material or
waste associated with previous mining activities, including, but not limited to,
metal bearing sludges and mine water present behind bulkheads and other
underground mine containment structures (“underground mine materials”).  The
Parties agree that the management by TCM of underground mine materials to
prevent the uncontrolled release of such materials into the environment may be
required prior to commencement of Exploration activities during the Option
Period.  Such management may include, but not be limited to, removal of
metal-bearing sludges or other waste materials identified by TCM and the
breaching of underground bulkheads or other containment structures and the
collection, management and treatment of waste or mine water present in the
underground workings in accordance with applicable Laws.  To facilitate the
proper management of these materials, TCM shall coordinate the management of
underground mine materials existing in the underground workings prior to or in
coordination with TCM’s Exploration activities.  As TCM determines necessary,
management of the underground waste and mine material shall be specified in a
Program and Budget.




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-14-


 
7.10           Indemnification of Manager During Option Period.


 
(a)
Indemnification of Manager.  During the Option Period, USE and TCM shall in
equal proportion mutually hold harmless, release, indemnify and defend TCM
(including TCM’s Affiliates and their respective directors, officers, employees,
agents and consultants) from and against any and all claims, demands,
liabilities or losses (including legal fees) arising from or relating to TCM’s
acts as Manager, except to the extent that such claims, demands, liabilities or
losses arise from TCM’s gross negligence or willful misconduct.



 
(b)
Indemnification of TCM by USE for Pre-Existing Conditions.  Until TCM elects to
acquire an interest in the Property pursuant to Section 6.2, USE shall be solely
responsible for and shall hold harmless, release, indemnify and defend TCM
(including TCM’s Affiliates and their respective directors, officers, employees,
agents and consultants) from and against any and all claims, demands,
liabilities or losses (including legal fees) arising from or relating to
conditions on the Property in existence as of the date of this Agreement,
including Environmental Liabilities and Environmental Damage, except that USE’s
duty to hold harmless, release, indemnify and defend TCM (including TCM’s
Affiliates and their respective directors, officers, employees, agents and
consultants) from and against such claims, demands, liabilities or losses shall
be proportionately reduced to the extent, if any, that such claims, demands,
liabilities or losses are caused or aggravated by TCM’s activities on the
Property, either as Manager or as a Party to this Agreement.  The
indemnification of TCM by USE pursuant to this Section 7.10(b) shall cease and
be of no further effect at the time that TCM elects to acquire an interest in
the Property pursuant to Section 6.2.  At the time that TCM elects to acquire an
interest in the Property pursuant to Section 6.2, the Parties shall share
liabilities arising from or relating to conditions on the Property at any time,
including Environmental Damage, in equal proportion, provided, however, that
should TCM acquire an interest in the Property in excess of 50 percent, the
Parties shall share liabilities arising from or relating to conditions on the
Property at any time, including Environmental Liabilities and Environmental
Damage, in proportion to their respective interests in the Property.



 
(c)
Indemnification of TCM by USE relating to the Facility.  Until TCM elects to
acquire an interest in the Property pursuant to Section 6.2, USE shall be solely
responsible for and shall hold harmless, release, indemnify and defend TCM
(including TCM’s Affiliates and their respective directors, officers, employees,
agents and consultants) from and against any and all claims, demands,
liabilities or losses (including legal fees) arising from or relating to the
Facility.  The indemnification of TCM by USE pursuant to this Section 7.10(c)
shall cease and be of no further effect at the time that TCM elects to acquire
an interest in the Property pursuant to Section 6.2.  At the time that TCM
elects to acquire an interest in the Property pursuant to Section 6.2, the
Parties shall share liabilities arising from or relating to the Facility in
equal proportion, provided, however, that should TCM acquire an interest in the
Property in excess of 50 percent, the Parties shall share liabilities arising
from or relating to the Facility in proportion to their respective interests in
the Property.



 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-15-
 
 
7.11           Programs and Budgets.  During the Option Period, except for
emergency operations, all Operations shall be conducted, all expenses shall be
incurred, and all Assets shall be acquired or sold only pursuant to Programs and
Budgets duly adopted by the Management Committee.  Every Program and Budget
adopted pursuant to this Agreement shall provide for accrual of reasonably
anticipated Environmental Compliance expenses for all Operations contemplated
under the Program and Budget.  Any emergency shall be addressed in accordance
with Section 9.7.


7.12           Presentation of Programs and Budgets.  Proposed Programs and
Budgets shall be prepared by the Manager for a period of one year or any other
period as approved by the Management Committee, and shall be submitted to the
Management Committee for review and consideration.  All proposed Programs and
Budgets may include Exploration, securing any and all necessary and appropriate
permits, Development, Mining and Expansion or Modification Operations
components, or any combination thereof, and shall be reviewed and adopted upon a
vote of the Management Committee in accordance with Section 7.13.  Each Program
and Budget adopted by the Management Committee, regardless of length, shall be
reviewed at least once a year at a meeting of the Management Committee.  During
the period encompassed by any Program and Budget, and at least 3 months prior to
its expiration, a proposed Program and Budget for the succeeding period shall be
prepared by the Manager and submitted to the Management Committee for review,
consideration and adoption.


7.13           Review and Adoption of Proposed Programs and Budgets.


 
(a)
Within 20 days after submission of a proposed Program and Budget, the Management
Committee must approve, reject or modify the proposed Program and Budget.



 
(b)
Until a new Program and Budget is adopted, the Program and Budget from the prior
year shall govern Operations on the Property.



 
(c)
If no Budget has been adopted within **** after the expiration of the latest
adopted Program and Budget, either USE or TCM may elect to terminate the
Agreement by giving 30 days notice of termination to the other Parties and
complying with the termination procedures specified in Sections 6.3 and 6.4.



7.14           Budget Overruns; Program Changes.  The Manager shall immediately
notify the Management Committee of any material departure from an adopted
Program and Budget.  If the Manager exceeds an adopted Budget by more than 20%
in the aggregate, then the excess over 20%, unless directly caused by an
emergency or unexpected expenditure made pursuant to Section 9.7, unless related
to the adopted Program and Budget, or unless directly attributable to
Exploration or Development activities, must be approved by the Management
Committee at its next scheduled meeting, and once approved shall be borne by the
Business Account.




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-16-


 
7.15           Assignment During Option Period.  During the Option Period, no
Party shall assign any of its rights under this Agreement without the prior
written approval of the non-transferring Party, which approval shall not be
unreasonably withheld, unless such assignment is made to an Affiliate of the
transferring Party; likewise, USE shall not transfer any of its rights to the
Assets without the prior written approval of TCM, which approval shall not be
unreasonably withheld. Any assignment or transfer in violation of this Section
shall be void.  In the event of any assignment or transfer in accordance with
this Section, the transferee shall assume all obligations and liabilities of the
transferring Party under this Agreement.


7.16           Other Provisions.  The Provision of PART IV shall apply during
the Option Period.


PART III
THE JOINT VENTURE PERIOD


ARTICLE VIII
JOINT VENTURE


8.1           Purpose.  The Joint Venture deemed to be formed between USE and
TCM under Sections 6.5(a)(i) or 6.5(a)(ii) shall be for the purpose of carrying
out all such acts which are necessary or appropriate, directly or indirectly, to
hold the Property, explore the Property for minerals, and if feasible develop a
mine thereon, and so long as it is feasible, operate such mine and exploit the
mineral extracted from the Property, and for those purposes set out in Section
2.3. The name of the Joint Venture shall be the “Lucky Jack Joint Venture.”


8.2           Manager.  TCM shall be the Manager of all Programs on the Property
during the Joint Venture.  The Provisions of ARTICLE XV shall apply to the
Manager during the Joint Venture.


8.3           Initial Participating Interests and Contributions.


 
(a)
Upon TCM’s incurring $ 50,000,000 in Expenditures under Section 6.1 and its
electing to acquire a 50% interest in the Property under Section 6.2 and the
formation of the Joint Venture pursuant to Section 6.5(a), the JV Participants
shall have the following initial Participating Interests:



USE                                           - 50%
TCM                                         - 50%


 
 (b)
If TCM elects under Section 6.5(a)(ii) to fund 100% of all Expenditures on or
related to the Property, TCM’s Participating Interest shall increase (and USE’s
Participating Interest shall correspondingly decrease) according to the
provisions of Section 6.5(a)(ii).



 
(c)
Subject to TCM’s election to fund 100% of all Expenditures in accordance with
Sections 6.5(a)(ii), the JV Participants shall contribute funds to adopted
Programs and Budgets in proportion to their respective Participating Interests.



 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-17-
 
 
8.4           Changes in Participating Interests.  In addition to any
adjustments made to the Participating Interests pursuant to Section 6.5(a)(ii),
the Participating Interests shall be eliminated or changed as follows:


 
(a)
upon withdrawal or deemed withdrawal as provided in Section 8.6, Section
10.5(b)(ii) and ARTICLE XIV;



 
(b)
upon an election by either JV Participant pursuant to Section 9.4 to contribute
less to an adopted Program and Budget than the percentage equal to its
Participating Interest, or to contribute nothing to an adopted Program and
Budget;



 
(c)
in the event of default by either JV Participant in making its agreed-upon
contribution to an adopted Program and Budget, followed by an election by the
other JV Participant to invoke any of the remedies in Section 9.4;



 
(d)
upon Transfer by either JV Participant of part or all of its Participating
Interest in accordance with ARTICLE XIII; or



 
(e)
upon acquisition by either JV Participant of part or all of the Participating
Interest of the other JV Participant, however arising;



8.5           Deemed Expenditures.


 
(a)
Subject to Section 8.5(c), upon the formation of a Joint Venture hereunder for
the purpose of calculating dilution before the presentation of the first Program
and Budget after the formation of the Joint Venture:



 
(i)
TCM’s deemed expenditures to the Joint Venture shall be its initial
Participating Interest under Section 8.3(a) multiplied by its aggregate actual
Expenditures incurred prior to the formation of the Joint Venture; and



 
(ii)
USE’s deemed expenditures to the Joint Venture shall be its initial
Participating Interest under Section 8.3(a) multiplied by TCM’s aggregate actual
Expenditures incurred prior to the formation of the Joint Venture.



 
(b)
After the presentation of the first Program and Budget after the formation of
the Joint Venture, and subject to Section 8.5(c), the provisions of Section 8.6,
9.4, 9.5 and 10.5 shall control the calculation of interests for dilution.



 
 (c)
If TCM elects to fund 100% of all Expenditures under Section 6.5(a)(ii), then
the provisions of Section 8.6, 9.4, 9.5 and 10.5 shall not apply, and USE shall
not be subject to dilution, until such time as TCM has earned a 75% interest
pursuant to Section 6.5(a)(ii) or, prior to earning such 75% interest, has
ceased funding 100% of all Expenditures on or related to the Property as
provided in Section 6.5(b).





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-18-


 
8.6           Conversion of Minority Interest.


 
(a)
If a JV Participant’s Participating Interest becomes less than **** such
Participating Interest shall convert to a **** Net Profits Interest as provided
in Exhibit I and that JV Participant (the “Reduced Participant”) shall be deemed
to have withdrawn from the Business. Such relinquished Participating Interest
shall be deemed to have accrued automatically to the other JV Participant.  The
Capital Account of the Reduced Participant shall be transferred to the remaining
JV Participant.  The Reduced Participant shall thereafter have no further right,
title or interest in or to the Assets or under this Agreement, with the
exception of the **** Net Profits Interest detailed above, and any tax
partnership that may have been created shall dissolve.  In such event, the
Reduced Participant shall execute and deliver an appropriate conveyance of all
of its right, title and interest in and to the Assets to the remaining JV
Participant.



 
(b)
The relinquishment, withdrawal and entitlements for which this Section 8.6
provides shall be effective as of the effective date of the recalculation under
Sections 9.4 or 10.5.  However, if the final adjustment provided under Section
9.5 for any recalculation under Section 9.4 results in a Participating Interest
of 5% or more:  (i) the Participating Interest shall be deemed, effective
retroactively as of the first day of the Program Period, to have automatically
revested; (ii) the Reduced Participant shall be reinstated as a JV Participant,
with all of the rights and obligations pertaining thereto; (iii) the right to a
Net Profits Interest under Section 8.6(a) shall terminate; and (iv) the Manager,
on behalf of the JV Participants, shall make any necessary reimbursements,
reallocations of Products, contributions and other adjustments as provided in
Section 9.5(d).  Similarly, if such final adjustment under Section 9.5 results
in a Participating Interest for either JV Participant of less than **** for a
Program Period as to which the provisional calculation under Section 9.4 had not
resulted in a Participating Interest of less than ****, then such Participant,
at its election within 30 days after notice of the final adjustment, may
contribute an amount resulting in a revised final adjustment and resultant
Participating Interest of ****.  If no such election is made, such JV
Participant shall be deemed to have withdrawn under the terms of Section 8.6(a)
as of the beginning of such Program Period, and the Manager, on behalf of the JV
Participants, shall make any necessary reimbursements, reallocations of
Products, contributions and other adjustments as provided in Section 9.5(d),
including of any Net Profits Interest to which such JV Participant may be
entitled for such Program Period.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-19-


 
8.7           Continuing Liabilities Upon Adjustments of Participating
Interests.  Any reduction or elimination of either JV Participant’s
Participating Interest under Sections 8.3(b), 8.3(c) or 8.4 shall not relieve
such JV Participant of its share of any liability, including, without
limitation, Continuing Obligations, Environmental Liabilities and Environmental
Compliance, whether arising out of acts or omissions occurring or conditions
existing prior to the Agreement Date or out of Operations conducted during the
term of this Agreement but prior to such reduction or elimination, regardless of
when any funds may be expended to satisfy such liability.  For purposes of this
Section 8.7, such JV Participant’s share of such liability shall be equal to its
Participating Interest at the time the act or omission giving rise to the
liability occurred, after first taking into account any reduction, readjustment
and restoration of Participating Interests under Sections 8.6, 9.4, 9.5 and 10.5
(or, as to such liability arising out of acts or omissions occurring or
conditions existing prior to the Agreement Date, equal to such JV Participant’s
initial Participating Interest).  Should the cumulative cost of satisfying
Continuing Obligations be in excess of cumulative amounts accrued or otherwise
charged to the Environmental Compliance Fund, each of the JV Participants shall
be liable for its proportionate share (i.e., Participating Interest at the time
of the act or omission giving rise to such liability occurred), after first
taking into account any reduction, readjustment and restoration of Participating
Interests under Sections 8.6, 9.4, 9.5 and 10.5, of the cost of satisfying such
Continuing Obligations, notwithstanding that either JV Participant has
previously withdrawn from the Business or that its Participating Interest has
been reduced or converted to an interest in Net Profits Interest pursuant to
Section 8.6(a).


8.8           Documentation of Adjustments to Participating
Interests.  Adjustments to the Participating Interests need not be evidenced
during the term of this Agreement by the execution and recording of appropriate
instruments, but each JV Participant’s Participating Interest and related Equity
Account balance shall be shown in the accounting records of the Manager, and any
adjustments thereto, including any reduction, readjustment, and restoration of
Participating Interests under Sections 8.6, 9.4, 9.5 and 10.5, shall be made
monthly.  However, either JV Participant, at any time upon the request of the
other JV Participant, shall execute and acknowledge instruments necessary to
evidence such adjustments in form sufficient for filing and recording in the
jurisdiction where the Property is located.


8.9           Grant of Lien and Security Interest.


 
(a)
Subject to Section 8.10, each JV Participant may grant to the other JV
Participant a lien upon and a security interest in its Participating Interest,
including all of its right, title and interest in the Assets, whenever acquired
or arising, and the proceeds from and accessions to the foregoing.



 
(b)
The liens and security interests granted by Section 8.9(a) shall secure every
obligation or liability of the JV Participant granting such lien or security
interest created under this Agreement, including the obligation to repay a Cover
Payment in accordance with Section 10.4.  Each JV Participant hereby agrees to
take all action necessary to perfect such lien and security interest and hereby
appoints the other JV Participant its attorney-in-fact to execute, file and
record all financing statements and other documents necessary to perfect or
maintain such lien and security interest.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-20-


 
8.10           Subordination of Interests.  Each JV Participant may, from time
to time, take all necessary actions, including execution of appropriate
agreements, to pledge and subordinate its Participating Interest, any liens it
may hold which are created under this Agreement other than those created
pursuant to Sections 8.9(a) and 8.9(b), and any other right or interest it holds
with respect to the Assets (other than any statutory lien of the Manager) to any
secured borrowings for Operations approved by the Management Committee.


8.11           Indemnification of Manager.  Following the formation of the Joint
Venture, USE and TCM shall in proportion to their Participating Interests
mutually hold harmless, release, indemnify and defend the Manager (including the
Manager’s Affiliates and their respective directors, officers, employees, agents
and consultants) from and against any and all claims, demands, liabilities or
losses (including legal fees) arising from or relating to the Manager’s acts as
Manager, except to the extent that such claims, demands, liabilities or losses
arise from the Manager’s gross negligence or willful misconduct.


8.12           Holding of Property.


 
(a)
From the date of the formation of the Joint Venture, during the term of the
Joint Venture, the Property must be transferred to and held in the names of the
JV Participants in proportion to their respective Participating Interests from
time to time.



 
(b)
Each JV Participant must promptly at its own cost do all things (including
executing and if necessary delivering all documents) necessary or desirable to
give full effect to Section 8.12(a) or the formation of the Joint Venture.



8.13           Holding of Joint Venture Property.  Subject to Section 8.12, all
Assets, whether acquired before or after the Agreement Date, must wherever
practicable be held by the Manager or a JV Participant who must hold it in trust
for the JV Participants as tenants in common in proportion to their respective
Participating Interests for the time being and from time to time. All Assets
held by the Manager or a JV Participant must be held, used, dealt with or
applied solely for the purposes of the Joint Venture or as otherwise permitted
under the Agreement.


8.14           Management Committee.  Upon the formation of the Joint Venture,
the JV Participants shall establish a Management Committee consisting of four
regular members to direct and control the operations of the Joint Venture, which
may be the same Management Committee provided for by Section 7.2.  Each JV
Participant shall be entitled to appoint two regular members to the Management
Committee.  Each JV Participant, acting through its appointed member(s) in
attendance at a meeting, shall have the votes on the Management Committee in
proportion to its Participating Interest; provided, however, in the event of a
tie vote, the Management Committee members representing TCM shall have the
deciding vote with regard to all matters except for the adoption of proposed
Programs and Budgets under Section 9.3(b).  In the event of a tie vote on the
adoption of a proposed Program and Budget under Section 9.3(b), the provisions
of Section 9.3(b) shall control.  Each JV Participant may appoint alternate
members to act in the absence of regular members.  Any alternates so acting
shall be deemed members.  The alternates may attend meetings of the Management
Committee even if the regular members attend; provided however, they shall not
have the right to vote except in the place of absent regular
members.  Appointments by a JV Participant shall be made or changed by notice
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-21-
 
 
to the other members.  Decision making of the Management Committee shall be by
majority vote.  USE and TCM shall each bear their own costs to have their
representative attend meetings of the Management Committee, and such costs shall
not be an Expenditure.


8.15           Water Treatment Facility.  During the Joint Venture Period, an
independent contractor engaged by the Management Committee shall operate the
Facility, and such independent contractor shall carry adequate insurance for
operations and for any liabilities related to such operations. TCM and the USE
(as Joint Venture partners) shall each be liable for the operating costs of the
Facility in proportion to their respective Participating Interests.


ARTICLE IX
PROGRAMS AND BUDGETS


9.1           Operations Pursuant to Programs and Budgets.  Except as otherwise
provided in Section 9.7, and ARTICLE XVII, Operations shall be conducted,
expenses shall be incurred, and Assets shall be acquired only pursuant to
Management Committee adopted Programs and Budgets.  Every Program and Budget
adopted pursuant to this Agreement shall provide for accrual of reasonably
anticipated Environmental Compliance expenses for all Operations contemplated
under the Program and Budget.


9.2           Presentation of Programs and Budgets.  Proposed Programs and
Budgets shall be prepared by the Manager for a period of 1 year or any other
period as approved by the Management Committee, and shall be submitted to the
Management Committee for review and consideration.  All proposed Programs and
Budgets may include Permitting, Exploration, feasibility study, Development,
Mining and Expansion or Modification Operations components, or any combination
thereof, and shall be reviewed and adopted upon a vote of the Management
Committee in accordance with Section 9.3.  Each Program and Budget adopted by
the Management Committee, regardless of length, shall be reviewed at least once
a year at a meeting of the Management Committee.  During the period encompassed
by any Program and Budget, and at least 3 months prior to its expiration, a
proposed Program and Budget for the succeeding period shall be prepared by the
Manager and submitted to the Management Committee for review and consideration.


9.3           Review and Adoption of Proposed Programs and Budgets.


 
(a)
When TCM bears all operating and financing costs of the Joint Venture pursuant
to Section 6.5(a)(ii) or when TCM holds a Participating Interest greater than
50%, within 30 days after submission of a proposed Program and Budget, each JV
Participant shall submit in writing to the Management Committee:



 
(i)
notice that the JV Participant approves any or all of the components of the
proposed Program and Budget;



 
(ii)
modifications proposed by the JV Participant to the components of the proposed
Program and Budget; or



 
(iii)
notice that the JV Participant rejects any or all of the components of the
proposed Program and Budget.

 

 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-22-


 
If a Participant fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be a vote by the JV Participant
for adoption of the Manager’s proposed Program and Budget.  If a JV Participant
makes a timely submission to the Management Committee pursuant to Sections
9.3(a)(ii) or (iii), then the Manager working with the other JV Participant
shall seek for a period of time not to exceed 20 days to develop a complete
Program and Budget acceptable to both JV Participants.  The Manager shall then
call a Management Committee meeting for purposes of reviewing and voting upon
the proposed Program and Budget.


 
(b)
When TCM and USE each hold a Participating Interest of 50% and TCM is not
bearing all operating and financing costs of the Joint Venture pursuant to
Section 6.5(a)(ii) (in other words, the Parties are each funding Programs and
Budgets in proportion to their respective Participating Interests), within 30
days after submission of a proposed Program and Budget, each JV Participant
shall submit in writing to the Management Committee:



 
(i)
notice that the JV Participant approves any or all of the components of the
proposed Program and Budget;



 
(ii)
modifications proposed by the JV Participant to the components of the proposed
Program and Budget; or



 
(iii)
notice that the JV Participant rejects any or all of the components of the
proposed Program and Budget.



If a Participant fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be a vote by the JV Participant
for adoption of the Manager’s proposed Program and Budget.  If a JV Participant
makes a timely submission to the Management Committee pursuant to Sections
9.3(b)(ii) or (iii), then the Manager working with the other JV Participant
shall seek for a period of time not to exceed 20 days to develop a complete
Program and Budget acceptable to both JV Participants.  In the event no Program
and Budget acceptable to both JV Participants can be completed within the 20 day
period, the Program and Budget from the preceding year shall remain in place
except that the


Budget shall be increased by 5%.  The JV Participants shall continue
negotiations to agree upon a Program and Budget.


9.4           Election to Participate.  Except where TCM bears all operating and
financing costs of the Joint Venture pursuant to Section 6.5(a)(ii), the
following provisions shall apply with respect to adopted Programs and Budgets.


 
(a)
By notice to the Management Committee within 20 days after the final vote
adopting a Program and Budget, and notwithstanding its vote concerning adoption
of a Program and Budget, a JV Participant may elect to participate in the
approved Program and Budget:





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-23-


 
 
(i)
in proportion to its respective Participating Interest.  If USE elects to
participate in proportion to its respective Participating Interest, USE may
request that TCM bear the initial cost and receive reimbursement of such amount,
plus interest at a rate to be agreed upon by the Parties, out of
production.  The election to bear such initial costs is within the sole
discretion of TCM, which shall accept or deny the request within 10 Business
Days of the request by USE, and is subject to the Parties’ agreement on the
interest rate to be applied to such amounts borne by TCM hereunder;



 
(ii)
in some lesser amount than its respective Participating Interest, or



 
(iii)
not at all.



 
(b)
In case of an election under Sections 9.4(a)(ii) or 9.4(a)(iii), its
Participating Interest shall be recalculated as provided in Section 9.4(c)
below, with dilution effective as of the first day of the Program Period for the
adopted Program and Budget.  If a JV Participant fails to so notify the
Management Committee of the extent to which it elects to participate, the JV
Participant shall be deemed to have elected to contribute to such Program and
Budget in proportion to its respective Participating Interest as of the
beginning of the Program Period.



 
(c)
If a JV Participant elects to contribute to an adopted Program and Budget some
lesser amount than in proportion to its respective Participating Interest, or
not at all, and the other JV Participant elects to fund all or any portion of
the deficiency, the Participating Interest of the Reduced Participant shall be
provisionally recalculated as follows:



 
(i)
for an election made before Payout, by dividing: (A) the sum of (1) the total of
all of the Reduced Participant’s contributions under Section 8.3(b), and (2) the
amount, if any, the Reduced Participant elects to contribute to the adopted
Program and Budget by (B) the sum of (1) and (2) above for both Participants,
and then multiplying the result by one hundred; or



 
(ii)
for an election made after Payout, by reducing its Participating Interest in an
amount equal to two times the amount by which it would have been reduced under
Section 9.4(a)(i) if such election were made before Payout.



The Participating Interest of the other JV Participant shall be increased by the
amount of the reduction in the Participating Interest of the reduced JV
Participant, and if the other JV Participant elects not to fund the entire
deficiency, the Manager shall adjust the Program and Budget to reflect the funds
available.


 
 (d)
Whenever the Participating Interests are recalculated pursuant to this Section
9.4, (i) the Equity Accounts of both JV Participants shall be revised to bear
the same ratio to each other as their recalculated Participating Interests; and
(ii) the portion of Capital Account attributable to the reduced Participating
Interest of the reduced JV Participant shall be transferred to the other JV
Participant.



 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-24-
 
 
9.5           Recalculation or Restoration of Reduced Interest Based on Actual
Expenditures.  This Section 9.5 only applies where TCM does not bear all
operating and financing costs of the Joint Venture pursuant to Section
6.5(a)(ii).


 
(a)
If a Participant makes an election under Sections 9.4(a)(ii) or 9.4(a)(iii),
then within 30 days after the conclusion of such Program and Budget, the Manager
shall report the total amount of money expended plus the total obligations
incurred by the Manager for such Budget.



 
(b)
If the Manager expended funds or incurred obligations that were more or less
than the adopted Budget, the Participating Interests shall be recalculated
pursuant to Section 9.4(b) by substituting each JV Participant’s actual
contribution to the adopted Budget for that JV Participant’s estimated
contribution at the time of the reduced JV Participant’s election under Section
9.4(a).



 
(c)
If the Manager expended funds or incurred obligations of less than 80% of the
adopted Budget, within 30 days of receiving the Manager’s report on
Expenditures, the reduced JV Participant may notify the other JV Participant of
its election to reimburse the other JV Participant for the difference between
any amount contributed by the reduced JV Participant to such adopted Program and
Budget and the reduced JV Participant’s proportionate share (at the reduced JV
Participant’s former Participating Interest) of the actual amount expended or
incurred for the Program, plus interest at two percentage points above the Prime
Rate.  The reduced JV Participant shall deliver the appropriate amount
(including interest) to the other JV Participant with such notice.  Failure of
the reduced JV Participant to so notify and tender such amount shall result in
dilution occurring in accordance with this ARTICLE XI and shall bar the reduced
JV Participant from its rights under this Section 9.5(c) concerning the relevant
adopted Program and Budget.



 
 (d)
All recalculations under this Section 9.5 shall be effective as of the first day
of the Program Period for the Program and Budget.  The Manager, on behalf of
both JV Participants, shall make such reimbursements, reallocations of Products,
contributions and other adjustments as are necessary so that, to the extent
possible, each JV Participant shall be placed in the position it would have been
in had their Participating Interests as recalculated under this Section been in
effect throughout the Program Period for such Program and Budget.  If the JV
Participants are required to make contributions, reimbursements or other
adjustments pursuant to this Section, the Manager shall have the right to
purchase or sell a JV Participant’s share of Products in the same manner as
under Section 11.1and to apply the proceeds of such purchase or sale to satisfy
that JV Participant’s obligation to make such contributions, reimbursements or
adjustments.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-25-


 
 
(e)
Whenever the Participating Interests are recalculated pursuant to this Section
9.5, (i) the JV Participants’ Equity Accounts shall be revised to bear the same
ratio to each other as their recalculated Participating Interests; and (ii) the
portion of Capital Account attributable to the reduced Participating Interest of
the reduced JV Participant shall be transferred to the other JV Participant.



9.6           Budget Overruns; Program Changes.  For Programs and Budgets
adopted by the Management Committee, the Manager shall immediately notify the
Management Committee of any material departure from an adopted Program and
Budget.  If the Manager exceeds an adopted Budget by more than 20% in the
aggregate, then the excess over 20%, unless directly caused by an emergency or
unexpected expenditure made pursuant to Section 9.7, unless related to the
adopted Program and Budget, or unless directly attributable to Exploration or
Development activities, must be ratified and approved by the Management
Committee at its next scheduled meeting, and once approved shall be borne by the
JV Participants (subject to Section 6.5(a)(ii) in proportion to their respective
Participating Interests.


The Manager may amend or alter the approved Program and Budget by presenting a
special item budget for review by the Management Committee.  The Committee shall
accept or reject the amendment within 10 Business Days of its presentation. If
the Committee fails to approve or reject the proposal within 10 Business Days of
the presentation, the special item budget shall be deemed approved.  The JV
Participants may approve, reject, or propose modifications for the proposed
amendment in accordance with Section 9.3.


9.7           Emergency or Unexpected Expenditures.  In case of emergency, the
Manager may take any reasonable action it deems necessary to protect life or
property, to protect the Assets or to comply with Laws.  The Manager may make
reasonable expenditures on behalf of the JV Participants for unexpected events
that are beyond its reasonable control and that do not result from a breach by
it of its standard of care.  The Manager shall promptly notify the JV
Participants of the emergency or unexpected expenditure, and (subject to Section
6.5(a)(ii)) the Manager shall be reimbursed for all resulting costs by the JV
Participants in proportion to their respective Participating Interests.


ARTICLE X
ACCOUNTS AND SETTLEMENTS


10.1           Monthly Statements and Applications of this ARTICLE.  During the
Joint Venture Period, the Manager shall promptly submit to the Management
Committee monthly statements of account reflecting in reasonable detail the
charges and credits to the Business Account during the preceding month.  Except
for Sections 10.1 and 10.6 which shall apply in all cases, the provisions of
this ARTICLE X shall not apply if and when TCM is funding all operating and
financing costs of the Joint Venture pursuant to Section 6.5(a)(ii).




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-26-


 
10.2           Cash Calls.  On the basis of each adopted Program and Budget, the
Manager shall submit prior to the last day of each month a billing for estimated
cash requirements for the next month.  Within 10 days after receipt of each
billing, or a billing made pursuant to Section 9.7 or 16.3, each JV Participant
shall advance its proportionate share of such cash requirements.  The Manager
shall record all funds received in the Business Account.  The Manager shall at
all times maintain a cash balance approximately equal to the rate of
disbursement for up to 60 days.  All funds in excess of immediate cash
requirements shall be invested by the Manager for the benefit of the Business in
cash management accounts and investments selected at the discretion of the
Manager, which accounts may include, but are not limited to, money market
investments and money market funds.


10.3           Failure to Meet Cash Calls.  A JV Participant that fails to meet
cash calls in the amount and at the times specified in Section 10.2 shall be in
default, and the amounts of the defaulted cash call shall bear interest from the
date due at an annual rate equal to five percentage points over the Prime Rate,
but in no event shall the rate of interest exceed the maximum permitted by
Law.  Such interest shall accrue to the benefit of and be payable to the
non-defaulting JV Participant, but shall not be deemed as amounts contributed by
the non-defaulting JV Participant in the event dilution occurs in accordance
with ARTICLE IX.  In addition to any other rights and remedies available to it
by Law, the non-defaulting Participant shall have those other rights, remedies
and elections specified in Sections 10.4 and 10.5.


10.4           Cover Payment.  If a JV Participant defaults in making a
contribution or cash call required by an adopted Program and Budget, the
non-defaulting JV Participant may, but shall not be obligated to, advance some
portion or all of the amount in default on behalf of the defaulting JV
Participant (a “Cover Payment”).  Each and every Cover Payment shall constitute
a demand loan bearing interest from the date of the advance at the rate provided
in Section 10.3.  If more than one Cover Payment is made, the Cover Payments
shall be aggregated and the rights and remedies described herein pertaining to
an individual Cover Payment shall apply to the aggregated Cover Payments.  The
failure to repay such loan upon demand shall be a default; provided, however, if
TCM has made a Cover Payment on behalf of USE, TCM may, at its option, treat the
Cover Payment as a loan to USE, with interest at a rate agreed upon by the
Parties, to be paid out of production from the Business.


10.5           Remedies.  The JV Participants acknowledge that if either JV
Participant defaults in making a contribution required by ARTICLE IX or a cash
call, or in repaying a loan, as required under Sections 10.2, 10.3 or 10.4,
whether or not a Cover Payment is made, it shall be difficult to measure the
damages resulting from such default (it being hereby understood and agreed that
the Participants have attempted to determine such damages in advance and
determined that the calculation of such damages cannot be ascertained with
reasonable certainty).  Both JV Participants acknowledge and recognize that the
damage to the non-defaulting JV Participant could be significant.  In the event
of such default, as reasonable liquidated damages, the non-defaulting JV
Participant may, with respect to any such default not cured within 30 days after
notice to the defaulting JV Participant of such default, elect any of the
following remedies by giving notice to the defaulting JV Participant. Such
election may be made with respect to each failure to meet a cash call relating
to a Program and Budget, regardless of the frequency of such cash calls,
provided such cash calls are made in accordance with Section 10.2.


 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-27-
 
 
 
(a)
The defaulting JV Participant grants to the non-defaulting JV Participant a
power of sale as to all or any portion of its interest in any Assets or in its
Participating Interest that is subject to the lien and security interest granted
in Section 8.9 (whether or not such lien and security interest has been
perfected), upon a default under Sections 10.3 or 10.4.  Such power shall be
exercised in the manner provided by applicable Law or otherwise in a
commercially reasonable manner and upon reasonable notice.  If the
non-defaulting JV Participant elects to enforce the lien or security interest
pursuant to the terms of this Section, the defaulting JV Participant shall be
deemed to have waived any available right of redemption, any required valuation
or appraisal of the secured property prior to sale, any available right to stay
execution or to require a marshalling of assets, and any required bond in the
event a receiver is appointed, and the defaulting JV Participant shall be liable
for any deficiency.



 
(b)
The non-defaulting JV Participant may elect to have the defaulting JV
Participant’s Participating Interest diluted or eliminated as follows:



 
(i)
For a default occurring before Payout relating to a Program and Budget covering
in whole or in part Permitting or Exploration Operations, the reduced JV
Participant’s Participating Interest shall be recalculated by dividing: (A): (1)
the total of all of the reduced JV Participant’s contributions under Section
8.3(b) and (2) the amount, if any, the reduced JV Participant contributed to the
adopted Program and Budget with respect to which the default occurred by (B) the
sum of (1) and (2) above for both JV Participants, and then multiplying the
result by one hundred.  For such a default occurring after Payout, the reduced
JV Participant’s Participating Interest shall be reduced in an amount equal to
two times the amount by which it would have been reduced if such default had
occurred before Payout.  For such a default, whether occurring before or after
Payout, the Participating Interest shall then be further reduced for a default
relating exclusively to an Exploration Program and Budget by multiplying the
recalculated Participating Interest by the following percentage: 150%.



The Participating Interest of the other JV Participant shall be increased by the
amount of the reduction in the Participating Interest of the reduced JV
Participant, including the further reduction under Section 10.5(b)(i).


 
(ii)
For a default relating to a Program and Budget covering in whole or in part
Development or Mining, at the non-defaulting JV Participant’s election, the
defaulting JV Participant shall be deemed to have withdrawn and to have
automatically relinquished its interest in the Assets to the non-defaulting JV
Participant; provided, however, the defaulting Participant shall have the right
to receive only from **** of Net Profits, if any, and not from any other source,
an amount up to **** of the defaulting JV Participant’s Equity Account balance
at the time of such default.  Upon receipt of such amount the defaulting JV
Participant shall thereafter have no further right, title or interest in the
Assets, but shall remain liable to the extent provided in Section 8.7.

 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-28-

 
 
(iii)
Dilution under this Section 10.5(b) shall be effective as of the date of the
original default, and Section 9.5 shall not apply.  The amount of any Cover
Payment under Section 10.4 and interest thereon, or any interest accrued in
accordance with Section 10.3, shall be deemed to be amounts contributed by the
non-defaulting JV Participant, and not as amounts contributed by the defaulting
JV Participant.



 
(iv)
Whenever the Participating Interests are recalculated pursuant to this Section
10.5(b), (A) the Equity Accounts of both JV Participants shall be adjusted to
bear the same ratio to each other as their recalculated Participating Interests;
and (B) the portion of Capital Account attributable to the reduced Participating
Interest of the reduced JV Participant shall be transferred to the other JV
Participant.



 
(c)
If a JV Participant has defaulted in meeting a cash call or repaying a loan, and
if the non-defaulting JV Participant has made a Cover Payment, then, in addition
to a reduction in the defaulting JV Participant’s Participating Interest
effected pursuant to Section 10.5(b), the non-defaulting JV Participant shall
have the right, if the indebtedness arising from a default or Cover Payment is
not discharged within 10 days of the default and upon not less than 30 days
advance notice to the defaulting JV Participant, to elect to purchase all the
right, title, and interest, whenever acquired or arising, of the defaulting JV
Participant in and to the Assets, including but not limited to its Participating
Interest or a Net Profits Interest, together with all proceeds from and
accessions of the foregoing (collectively the “Defaulting JV Participant’s
Entire Interest”) at a purchase price equal to **** of the fair market value
thereof as determined by a qualified independent appraiser appointed by the
non-defaulting JV Participant.  If the defaulting JV Participant conveys notice
of objection to the person so appointed within 10 days after receiving notice
thereof, then an independent and qualified appraiser shall be appointed by the
joint action of the appraiser appointed by the non-defaulting JV Participant and
a qualified independent appraiser appointed by the defaulting JV Participant;
provided, however, that if the defaulting JV Participant fails to designate a
qualified independent appraiser for such purpose within 10 days after giving
notice of such objection, then the person originally designated by the
non-defaulting JV Participant shall serve as the appraiser; provided further,
that if the appraisers appointed by each of the JV Participants fail to appoint
a third qualified independent appraiser within 5 days after the appointment of
the last of them, then an appraiser shall be appointed by a judge of a court of
competent jurisdiction in the state in which the Assets are situated upon the
application of either JV Participant.  There shall be withheld from the purchase
price payable, upon transfer of the Defaulting Participant’s Entire Interest,
the amount of any Cover Payment under Section 10.4 and unpaid interest thereon
to the date of such transfer, or any unpaid interest accrued in accordance with
Section 14.3 to the date of such transfer.  Upon payment of such purchase price,
the defaulting JV Participant shall be deemed to have relinquished all of the
Defaulting JV Participant’s Entire Interest to the non-defaulting Participant,
but shall remain liable to the extent provided in Section 8.7.



 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-29-
 
 
10.6           Audits.


 
(a)
During the Joint Venture Period, within 60 days after the end of each calendar
year an audit shall be completed by certified public accountants selected by,
and independent of, the Manager.  The audit shall be conducted in accordance
with GAAP and shall cover all books and records maintained by the Manager
pursuant to this Agreement, all Assets and Encumbrances, and all transactions
and Operations conducted during such calendar year, including production and
inventory records, Expenditures and all costs for which the Manager sought
reimbursement under this Agreement, together with all other matters customarily
included in such audits.  All written exceptions to and claims upon the Manager
for discrepancies disclosed by such audit shall be made not more than 3 months
after receipt of the audit report, unless either JV Participant elects to
conduct an independent audit pursuant to Section 10.6(b) which is ongoing at the
end of such 3 month period, in which case such exceptions and claims may be made
within the period provided in Section 10.6(b).  Failure to make any such
exception or claim within such period shall mean the audit is deemed to be
correct and binding upon the Participants.  The cost of all audits under this
subsection shall be charged to the Business Account.



In conjunction with the audit, the JV Participants shall procure a review of
internal controls in compliance with Sarbanes-Oxley Act of 2002 and the
standards and rules of the Public Company Accounting Oversight Board.  The
contractor conducting this review shall not be an employee, officer or director
of either of the JV Participants and shall be chosen by mutual agreement.


 
(b)
Notwithstanding the annual audit conducted by certified public accountants
selected by the Manager, each JV Participant shall have the right to have an
independent audit of all Business books, records and accounts, including all
charges to the Business Account.  This audit shall review all issues raised by
the requesting JV Participant, with all costs borne by the requesting JV
Participant.  The requesting JV Participant shall give the other JV Participant
30 days’ prior written notice of such audit.  Any audit conducted on behalf of
either JV Participant shall be made during the Manager’s normal business hours
and shall not interfere with Operations.  Neither JV Participant shall have the
right to audit records and accounts of the Business relating to transactions or
Operations more than 24 months after the calendar year during which such
transactions, or transactions related to such Operations, were charged to the
Business Account.  All written exceptions to and claims upon the Manager for
discrepancies disclosed by such audit shall be made not more than 3 months after
completion and delivery of such audit, or they shall be deemed waived.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-30-


 
ARTICLE XI
DISPOSITION OF PRODUCTION


11.1           Purchase and Sale of Products.  The Parties shall enter into an
agreement under which USE shall sell and TCM shall purchase all Products
attributable to USE’s Interest (the “Moly Sale Agreement”).  The Moly Sale
Agreement shall include the following terms and conditions:


 
(a)
Price.  The price of all Products sold pursuant to this Section 11.1 (the
“Price) shall be calculated as follows: ****.  The Price shall be calculated and
expressed in accuracy to three decimal places.



 
(b)
Sulfide Discount Cap and Floor.  From the Agreement Date until January 1, 2014,
the Sulfide Discount shall be no greater than **** (the “Discount Cap”) and no
less than **** (the “Discount Floor”).  On January 1, 2014, and every five years
thereafter, the Discount Cap and the Discount Floor shall be adjusted so that
they increase or decrease to reflect changes in the Gross Domestic Product
(“GDP”) published by the United States Department of Commerce, Bureau of
Economic Analysis, using a GDP implicit price deflator (“GDP Deflator”) measured
against the first year of the new five year period, and the first year of the
last five year period.



 
(c)
Changes in Indices.  If the MW Price or the GDP Deflator has been permanently
discontinued or materially modified, the Parties shall agree to a substitute
index (being an index or price series or combination of indices or price series
as close as possible in effect to the discontinued index or indices, with only
such adjustments thereto as may be necessary to reflect more closely the
movements of the index which has been discontinued).  If they Parties cannot
agree to a substitute index, then the dispute shall be resolved by arbitration
pursuant to Section 19.4 of this Agreement.  During the pendency of the dispute,
the Price shall be set by the arbitrator, and subject to adjustment and
reimbursement or setoff upon resolution of the dispute.



 
(d)
Point of Sale.  The purchased Product shall be molybdenum concentrate, with
payable metal equal to **** of contained molybdenum in the concentrate.  The
point of sale shall be FCA mine site as loaded on a truck for shipment as
arranged by TCM.  TCM shall covenant to use its commercially reasonable efforts
to deliver Product pursuant to this Section 11.1, and, except for commercially
reasonable purposes, shall not deliver from other properties owned or controlled
by TCM in preference to this mine site.



 
(e)
Payment Terms.  Payments made during a calendar month for delivery of Product
FCA mine site (“Delivery”) during that month shall be paid at the Price
calculated for the preceding month (the “Provisional Price”).  TCM shall pay USE
the Provisional Price within 20 days of Delivery.  ****.  Final payment between
TCM and USE shall be made promptly upon determination of the Final Price.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-31-


 
 
(f)
Audit Rights.  USE shall have the right, at its expense, to engage an
independent third party to audit the procedures and inspect the equipment by
which TCM weighs and assays Product for Delivery upon giving reasonable notice
to TCM, provided that (a) such independent third party auditor is reputable, (b)
in any such audit, USE shall not be obligated to disclose to TCM any
confidential information relating to any such transaction, and (c) in any such
audit, TCM shall not be obligated to disclose to the independent auditor any
confidential information unless and until such auditor first agrees with TCM to
be bound by a confidentiality agreement on terms and conditions reasonably
satisfactory to TCM.  USE shall give TCM at least one month’s notice of its
intent to audit and appoint independent auditors.  If such independent auditor
finds a material error or material incorrectness in the procedures or equipment
by which TCM weighs and assays Product for Delivery, TCM shall reimburse USE for
the cost of that audit.



 
(g)
Assays.  The Parties shall resolve all disputes concerning assays of Products
through negotiations to the greatest extent possible, and shall make adjustments
to future invoices to reflect such adjustments.  Disputes concerning assays that
cannot be resolved through negotiation shall be subject to dispute resolution
pursuant to Section 19.4.



ARTICLE XII
SUPPLEMENTAL BUSINESS AGREEMENT


12.1           Supplemental Business Agreement. At any time during the Joint
Venture Period, the Management Committee may determine by unanimous vote of both
JV Participants that it is appropriate to segregate the Area of Interest into
areas subject to separate Programs and Budgets for purposes of conducting
further Permitting, Exploration, Development or Mining.  At such time, the
Management Committee shall designate which portion of the Property shall
constitute an area of interest under a separate business arrangement
(“Supplemental Business”), and the JV Participants shall enter into a new
agreement (“Supplemental Business Agreement”) for the purpose of further
exploring, analyzing, developing, and mining such portion of the Property.  The
Supplemental Business Agreement shall be in substantially the same form as that
portion of this Agreement governing the Joint Venture, with rights and interests
of the JV Participants in the Supplemental Business identical to the rights and
interests of the JV Participants in this Business at the time of the
designation, unless otherwise agreed by the JV Participants, and with the JV
Participants agreeing to new Capital and Equity Accounts and other terms
necessary for the Supplemental Business Agreement to comply with the nature and
purpose of the designation.  Following execution of the Supplemental Business
Agreement, this Agreement shall terminate insofar as it affects the Property
covered by the Supplemental Business Agreement.


ARTICLE XIII
TRANSFER OF INTEREST; PREEMPTIVE RIGHT


13.1           General.  During the Joint Venture Period a JV Participant shall
have the right to Transfer to a third party an interest in its Participating
Interest, including an interest in this Agreement or the Assets, solely as
provided in this Article.


 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-32-

 
13.2           Limitations on Free Transferability.  During the Joint Venture
Period, any Transfer by either JV Participant under Section 13.1 shall be
subject to the following limitations:


 
(a)
neither JV Participant shall Transfer any interest in this Agreement or the
Assets (including, but not limited to, any royalty, profits or other interest in
the Products) except in conjunction with the Transfer of part or all of its
Participating Interest;



 
(b)
no JV Participant shall Transfer any interest in this Agreement or the Property
until the selling JV Participant offers to the other JV Participant the
opportunity to purchase the portion of the selling JV Participant’s
Participating Interest it intends to sell (“Right of First Refusal”) at a price
chosen by the selling JV Participant.  If the other JV Participant fails to
purchase the Participating Interest within 20 days, the selling JV Participant
may proceed with the sale of the Participating Interest pursuant to this
Section. The sale may not be for a price less than that offered to the
non-selling JV Participant.  No transferee of all or any part of a JV
Participant’s Participating Interest shall have the rights of a JV Participant
unless and until the transferring JV Participant has provided to the other JV
Participant notice of the Transfer and the transferee, as of the effective date
of the Transfer, has committed in writing to assume and be bound by this
Agreement to the same extent as the transferring JV Participant;



 
(c)
neither JV Participant shall make a Transfer that shall violate any Law, or
without the consent of the other JV Participant, or result in the cancellation
of any permits, licenses or other similar authorization;



 
(d)
no Transfer permitted by this Article XIII shall relieve the transferring JV
Participant of its share of any liability, whether accruing before or after such
Transfer, which arises out of Operations conducted prior to such Transfer or
exists on the Agreement Date;



 
(e)
neither JV Participant, without the consent of the other JV Participant, shall
make a Transfer that shall cause termination of the tax partnership established
in Exhibit C.  If such termination is caused, the transferring JV Participant
shall indemnify the other JV Participant for, from and against any and all loss,
cost, expense, damage, liability or claim therefore arising from the Transfer,
including without limitation any **** received by the Indemnified JV
Participant;





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-33-


 
 
(f)
if the Transfer is the grant of an Encumbrance in a Participating Interest to
secure a loan or other indebtedness of either JV Participant in a bona fide
transaction, other than a transaction approved unanimously by the Management
Committee or Project Financing approved by the Management Committee, such
Encumbrance shall be granted only in connection with such JV Participant’s
financing payment or performance of that JV Participant’s obligations under this
Agreement and shall be subject to the terms of this Agreement and the rights and
interests of the other JV Participant hereunder (including without limitation
under Section 8.10).  Any such Encumbrance shall be further subject to the
condition that the Chargee of such Encumbrance first enters into a written
agreement with the other JV Participant in form satisfactory to the other JV
Participant, acting reasonably, binding upon the Chargee, to the effect that:



 
(i)
the Chargee shall not enter into possession or institute any proceedings for
foreclosure or partition of the encumbering JV Participant’s Participating
Interest and that such Encumbrance shall be subject to the provisions of this
Agreement;



 
(ii)
the Chargee’s remedies under the Encumbrance shall be limited to the sale of the
whole (but only of the whole) of the encumbering JV Participant’s Participating
Interest to the other JV Participant, or, failing such a sale, at a public
auction to be held at least 30 days after prior notice to the other JV
Participant, such sale to be subject to the purchaser entering into a written
agreement with the other JV Participant whereby such purchaser assumes all
obligations of the encumbering JV Participant under the terms of this
Agreement.  The price of any pre-emptive sale to the other JV Participant shall
be the remaining principal amount of the loan plus accrued interest and related
expenses, and such pre-emptive sale shall occur within 60 days of the Chargee’s
notice to the other JV Participant of its intent to sell the encumbering JV
Participant’s Participating Interest.  Failure of a sale to the other JV
Participant to close by the end of such period, unless failure is caused by the
encumbering JV Participant or by the Chargee, shall permit the Chargee to sell
the encumbering JV Participant’s Participating Interest at a public sale; and



 
(iii)
the charge shall be subordinate to any then-existing debt, including Project
Financing previously approved by the Management Committee, encumbering the
transferring JV Participant’s Participating Interest;



If a sale or other commitment or disposition of Products or proceeds from the
sale of Products by either JV Participant upon distribution to it pursuant to
ARTICLE XV creates in a third party a security interest by Encumbrance in
Products or proceeds therefrom prior to such distribution, such sales,
commitment or disposition shall be subject to the terms and conditions of this
Agreement, including without limitation, Section 8.10.




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-34-


 
PART IV
PROVISIONS APPLICABLE TO BOTH
OPTION period AND JOINT VENTURE PERIOD


ARTICLE XIV
MANAGEMENT COMMITTEE


14.1           Meetings of Management Committee.


 
(a)
The Management Committee shall hold regular meetings at least quarterly at a
location to be mutually agreed upon.  The Manager shall give 20 days notice to
TCM and USE (both referred to in this ARTICLE XIV as an “MC Participant”) of
such meetings.  Additionally, either MC Participant may call a special meeting
upon 7 days’ notice to the other MC Participant.  In case of an emergency,
reasonable notice of a special meeting shall suffice.  There shall be a quorum
if at least one regular member or alternate member representing each MC
Participant is present; provided, however, that if a MC Participant fails to
attend two consecutive properly called meetings, then a quorum shall exist at
the second meeting if the other MC Participant is represented by at least one
appointed member, and a vote of such MC Participant shall be considered the vote
required for the purposes of the conduct of all business properly noticed even
if such vote would otherwise require unanimity.



 
(b)
If business cannot be conducted at a regular or special meeting due to the lack
of a quorum, either MC Participant may call the next meeting upon 10 days’
notice to the other MC Participant.



 
 (c)
Each notice of a meeting shall include an itemized agenda prepared by the
Manager in the case of a regular meeting or by the MC Participant calling the
meeting in the case of a special meeting, but any matters may be considered if
either MC Participant adds the matter to the agenda at least 5 days before the
meeting or with the consent of the other MC Participant.  The Manager shall
prepare minutes of all meetings and shall distribute copies of such minutes to
the other MC Participant within 10 days after the meeting.  Either MC
Participant may electronically record the proceedings of a meeting with the
consent of the other MC Participant.  The MC Participants shall sign and return
or object to the minutes prepared by the Manager within 30 days after receipt,
and failure to do either shall be deemed acceptance of the minutes as prepared
by the Manager.  The minutes, when signed or deemed accepted by both MC
Participants, shall be the official record of the decisions made by the
Management Committee.  Decisions made at a Management Committee meeting shall be
implemented in accordance with adopted Programs and Budgets.  If a MC
Participant timely objects to minutes proposed by the Manager, the members of
the Management Committee shall seek, for a period not to exceed 30 days from
receipt by the Manager of notice of the objections, to agree upon minutes
acceptable to both MC Participants.  If the Management Committee does not reach
agreement on the minutes of the meeting within such 30 day period, the minutes
of the meeting as prepared by the Manager together with the objecting MC
Participant’s proposed



 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-35-
 
 
changes shall collectively constitute the record of the meeting.  If personnel
employed in Operations are required to attend a Management Committee meeting,
reasonable costs incurred in connection with such attendance shall be charged to
the Business Account.  All other costs shall be paid by the Participants
individually.
 
14.2           Action Without Meeting in Person.  In lieu of meetings in person,
the Management Committee may conduct meetings by telephone or video conference,
so long as minutes of such meetings are prepared in accordance with Section
14.1.  The Management Committee may also take actions in writing signed by all
members.


14.3           Matters Requiring Approval.  Except as otherwise delegated to the
Manager in Section 15.1, the Management Committee shall have exclusive authority
to determine all matters related to overall policies, objectives, procedures,
methods and actions under this Agreement.  The Parties shall keep each other
informed of all material legal and regulatory matters of which they become aware
during the Option Period and the JV Period and shall consult with each other
concerning these matters.


ARTICLE XV
MANAGER


15.1           Powers and Duties of Manager.  The Manager shall have the
following powers and duties, which shall be discharged in accordance with
adopted Programs and Budgets during the Option Period and Joint Venture Period,
as applicable.


 
(a)
The Manager shall manage, direct and control Operations, and shall prepare and
present to the Management Committee proposed Programs and Budgets as provided in
ARTICLE VII during the Option Period and ARTICLE IX during the Joint Venture
Period.



 
(b)
The Manager shall implement the decisions of the Management Committee, shall
make all Expenditures necessary to carry out adopted Programs, and shall
promptly advise the Management Committee if it lacks sufficient funds to carry
out its responsibilities under this Agreement.



 
(c)
The Manager shall use reasonable efforts to:  (i) purchase or otherwise acquire
all material, supplies, equipment, water, utility and transportation services
required for Operations, such purchases and acquisitions to be made to the
extent reasonably possible on the best terms available, taking into account all
of the circumstances; (ii) obtain such customary warranties and guarantees as
are available in connection with such purchases and acquisitions; and (iii) keep
the Assets free and clear of all Encumbrances, except any Permitted Encumbrances
and those Encumbrances specifically approved by the Management Committee.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-36-


 
 
(d)
The Manager shall:  (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets; (ii)
pay all taxes, assessments and like charges on Operations and Assets except
taxes determined or measured by a JV Participant’s sales revenue or net income
and taxes, including production taxes, attributable to a JV Participant’s share
of Products, and shall otherwise promptly pay and discharge expenses incurred in
Operations; provided, however, if authorized by the Management Committee, the
Manager shall have the right to contest (in the courts or otherwise) the
validity or amount of any taxes, assessments or charges if the Manager deems
them to be unlawful, unjust, unequal or excessive, or to undertake such other
steps or proceedings as the Manager may deem reasonably necessary to secure a
cancellation, reduction, readjustment or equalization thereof before the Manager
shall be required to pay them, but in no event shall the Manager permit or allow
title to the Assets to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (iii) do all other acts reasonably necessary to
maintain the Assets.



 
(e)
The Manager shall:  (i) apply for all necessary permits, licenses and approvals;
(ii) comply with all Laws; (iii) notify promptly the Management Committee of any
allegations of substantial violation thereof; and (iv) prepare and file all
reports or notices required for or as a result of Operations.  The Manager shall
not be in breach of this provision if a violation has occurred in spite of the
Manager’s good faith efforts to comply consistent with its standard of care
under Section 15.2.  In the event of any such violation, the Manager shall
timely cure or dispose of such violation on behalf of both JV Participants
through performance, payment of fines and penalties, or both, and the cost
thereof shall be charged to the Business Account.



 
(f)
The Manager shall prosecute and defend on behalf of the Joint Venture, but shall
not initiate without consent of the Management Committee, any litigation or
administrative proceedings arising out of Operations.  The non-managing JV
Participant shall have the right to participate if it chooses to participate
individually, at its own expense, in such litigation or administrative
proceedings.  The non-managing JV Participant shall approve in advance any
settlement involving payments, commitments or obligations in excess of one
hundred thousand Dollars ($100,000) in cash or value.



 
(g)
The Manager shall provide insurance for the benefit of the JV Participants as
provided in Exhibit F or as may otherwise be determined from time to time by the
Management Committee.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-37-


 
 
(h)
The Manager may dispose of Assets, whether by abandonment, surrender, or
Transfer in the ordinary course of business, except that Property may be
abandoned or surrendered only as provided in ARTICLE XVIII.  Without prior
authorization from the Management Committee, however, the Manager shall
not:  (i) dispose of Assets in any one transaction (or in any series of related
transactions) having a value in excess of seventy-five thousand Dollars
($75,000); (ii) enter into any sales contracts or commitments for Product,
except as permitted in Section 11.1; (iii) begin a liquidation of the Business;
or (iv) dispose of all or a substantial part of the Assets necessary to achieve
the purposes of the Business.



 
(i)
The Manager shall have the right to carry out its responsibilities hereunder
through agents, Affiliates and independent contractors.



 
(j)
The Manager shall perform or cause to be performed all assessment and other work
and shall pay all Governmental Fees required by Law in order to maintain the
unpatented mining claims, mill sites and tunnel sites included within the
Property.  The Manager shall have the right to perform the assessment work
required hereunder pursuant to a common plan of exploration and continued actual
occupancy of such claims and sites shall not be required.  The Manager shall not
be liable on account of any determination by any court or governmental agency
that the work performed by the Manager does not constitute the required annual
assessment work or occupancy for the purposes of preserving or maintaining
ownership of the claims, provided that the work done is pursuant to an adopted
Program and Budget and is performed in accordance with the Manager’s standard of
care under Section 15.2.  The Manager shall timely record with the appropriate
county and file with the appropriate United States agency any required
affidavits, notices of intent to hold and other documents in proper form
attesting to the payment of Governmental Fees, the performance of assessment
work or intent to hold the claims and sites, in each case in sufficient detail
to reflect compliance with the requirements applicable to each claim and
site.  The Manager shall not be liable on account of any determination by any
court or governmental agency that any such document submitted by the Manager
does not comply with applicable requirements, provided that such document is
prepared and recorded or filed in accordance with the Manager’s standard of care
under Section 15.2.



 
(k)
If authorized by the Management Committee, the Manager may:  (i) locate, amend
or relocate any unpatented mining claim or mill site or tunnel site, (ii) locate
any fractions resulting from such amendment or relocation, (iii) apply for
patents or mining leases or other forms of mineral tenure for any such
unpatented claims or sites, (iv) abandon any unpatented mining claims for the
purpose of locating mill sites or otherwise acquiring from the United States
rights to the ground covered thereby, (v) abandon any unpatented mill sites for
the purpose of locating mining claims or otherwise acquiring from the United
States rights to the ground covered thereby, (vi) exchange with or convey to the
United States any of the Property for the purpose of acquiring rights to the
ground covered thereby or other adjacent ground, and (vii) convert any
unpatented claims or mill sites into

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-38-
 
 
one or more leases or other forms of mineral tenure pursuant to any Law
hereafter enacted.

 
(l)
The Manager shall keep and maintain all required accounting and financial
records pursuant to the procedures described in Exhibit B and in accordance with
customary cost accounting practices in the mining industry, and shall ensure
appropriate separation of accounts unless otherwise agreed by the JV
Participants.  All accounting practices and audits shall comply with the GAAP
and all reports, reviews of internal controls, and related activities shall be
conducted in compliance with the requirements of the Sarbanes Oxley Act of 2002.



 
(m)
After the formation of the Joint Venture, the Manager shall maintain Equity
Accounts for each JV Participant.  Each JV Participant’s Equity Account shall be
credited with the value of such JV Participant’s contributions under Section
8.3(b).  Each JV Participant’s Equity Account shall be charged with the cash and
the fair market value of Assets distributed to such JV Participant (net of
liabilities assumed by such JV Participant and liabilities to which such
distributed Assets are subject).  Contributions and distributions shall include
all cash contributions or distributions plus the agreed value (expressed in
dollars) of all in-kind contributions or distributions.  Solely for purposes of
determining the Equity Account balances of the JV Participants, the Manager
shall reasonably estimate the fair market value of all Products distributed to
the JV Participants, and such estimated value shall be used regardless of the
actual amount received by each JV Participant upon disposition of such Products.



 
(n)
The Manager shall keep the Management Committee advised of all Operations by
submitting in writing to the members of the Management Committee:  (i) monthly
progress reports that include statements of expenditures and comparisons of such
expenditures to the adopted Budget; (ii) periodic summaries of data acquired;
(iii) copies of reports concerning Operations; (iv) a detailed final report
within sixty (60) days after completion of each Program and Budget, which shall
include comparisons between actual and budgeted expenditures and comparisons
between the objectives and results of Programs; and (v) such other reports as
any member of the Management Committee may reasonably request.  Subject to
ARTICLE XX, at all reasonable times the Manager shall provide the Management
Committee, or other representative of a JV Participant upon the request of such
JV Participant’s member of the Management Committee, access to, and the right to
inspect and, at such Participant’s cost and expense, copy the Existing Data and
all maps, drill logs and other drilling data, core, pulps, reports, surveys,
assays, analyses, production reports, operations, technical, accounting and
financial records, and other Business Information, to the extent preserved or
kept by the Manager, subject to ARTICLE XX.  In addition, the Manager shall
allow the non-managing JV Participant, at the latter’s sole risk, cost and
expense, and subject to reasonable safety regulations, to inspect the Assets and
Operations at all reasonable times, so long as the non-managing JV Participant
does not unreasonably interfere with Operations.

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-39-

 
 
(o)
The Manager shall prepare for Management Committee approval an Environmental
Compliance plan for all Operations consistent with the requirements of any
applicable Laws or contractual obligations and shall include in each Program and
Budget sufficient funding to implement the Environmental Compliance plan and to
satisfy the financial assurance requirements of any applicable Law or
contractual obligation pertaining to Environmental Compliance.  To the extent
practical, the Environmental Compliance plan shall incorporate concurrent
reclamation of Property disturbed by Operations.  The Environmental Compliance
plan shall not be implemented until approved by the Management Committee.



 
(p)
The Manager shall undertake to perform Continuing Obligations when and as
economic and appropriate, whether before or after termination of the
Business.  The Manager shall have the right to delegate performance of
Continuing Obligations to persons having demonstrated skill and experience in
relevant disciplines.  As part of each Program and Budget submittal, the Manager
shall specify in such Program and Budget the measures to be taken for
performance of Continuing Obligations and the cost of such measures.  The
Manager shall keep the other Participant reasonably informed about the Manager’s
efforts to discharge Continuing Obligations.  Authorized representatives of each
Participant shall have the right from time to time to enter the Property to
inspect work directed toward satisfaction of Continuing Obligations and audit
books, records, and accounts related thereto.



 
(q)
The funds that are to be deposited into the Environmental Compliance Fund shall
be maintained by the Manager in a separate, interest bearing cash management
account, which may include, but is not limited to, money market investments and
money market funds, and/or in longer term investments if approved by the
Management Committee.  Such funds shall be used solely for Environmental
Compliance and Continuing Obligations, including the committing of such funds,
interests in property, insurance or bond policies, or other security to satisfy
Laws regarding financial assurance for the reclamation or restoration of the
Property, and for other Environmental Compliance requirements.



 
(r)
If Participating Interests are adjusted in accordance with this Agreement the
Manager shall propose from time to time one or more methods for fairly
allocating costs for Continuing Obligations.



 
(s)
The Manager shall undertake all other activities reasonably necessary to fulfill
the foregoing, and to implement the policies, objectives, procedures, methods
and actions determined by the Management Committee.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-40-


 
15.2           Standard of Care.  The Manager shall discharge its duties under
Section 15.1 and conduct all Operations in a good, workmanlike and efficient
manner, in accordance with sound mining and other applicable industry standards
and practices, and in accordance with Laws and with the terms and provisions of
leases, licenses, permits, contracts and other agreements pertaining to the
Assets.  The Manager shall not be liable to the other JV Participant, the
Business or the Joint Venture for any act or omission resulting in damage or
loss except to the extent caused by or attributable to the Manager’s willful
misconduct or gross negligence.  The Manager shall not be in default of any of
its duties under Section 15.1 if its inability or failure to perform results
from the failure of the other Participant to perform acts or to contribute
amounts required of it by this Agreement.


15.3           Resignation; Deemed Offer to Resign.  The Manager may resign upon
not less than 60 days’ prior notice to the other JV Participant, in which case
the other JV Participant may elect to become the new Manager by notice to the
resigning JV Participant within 10 days after the notice of resignation.  If any
of the following shall occur, the Manager shall be deemed to have resigned upon
the occurrence of the event described in each of the following subsections, with
the successor Manager to be appointed by the other JV Participant at a
subsequently called meeting of the Management Committee, at which the Manager
shall not be entitled to vote, and the other JV Participant may appoint itself
or a third party as the Manager:


 
(a)
during the Joint Venture Period, the aggregate Participating Interest of the
Manager and its Affiliates becomes less than ****



 
(b)
the Manager is in Material Breach of an obligation imposed upon it under this
Agreement and such failure continues for a period of 60 days after notice from
the other JV Participant demanding performance;



 
(c)
the Manager fails to pay or contest in good faith its bills and Business debts
as such obligations become due;



 
(d)
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for a substantial part of its assets is appointed and such appointment
is neither made ineffective nor discharged within 60 days after the making
thereof, or such appointment is consented to, requested by, or acquiesced in by
the Manager;



 
(e)
the Manager commences a voluntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or consents to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets; or makes a general assignment for the benefit of creditors;
or takes corporate or other action in furtherance of any of the foregoing; or



 
(f)
entry is made against the Manager of a judgment, decree or order for relief
affecting its ability to serve as Manager or a substantial part of its
Participating Interest or its other assets by a court of competent jurisdiction
in an involuntary case commenced under any applicable bankruptcy, insolvency or
other similar law of any jurisdiction now or hereafter in effect.



 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-41-
 
 
Under Sections 15.3(d), 15.3(e) or 15.3(f) above, the appointment of a successor
Manager shall be deemed to pre-date the event causing a deemed resignation.


15.4           Administrative Charges and Services Agreement.


 
(a)
The administration charges of TCM as Manager (the “Administrative Charges”)
shall be determined according to the provisions of Exhibit B.



 
(b)
TCM and USE shall enter into a Services Agreement to provide for compensation to
USE for the use of its employees to perform administrative and operating
functions, as further provided in Exhibit G.



15.5           Transactions With Affiliates.  If the Manager engages Affiliates
to provide services hereunder, it shall do so on terms no less favorable than
would be the case in arm’s-length transactions with unrelated persons.


ARTICLE XVI
WITHDRAWAL AND TERMINATION


16.1           Termination.


 
(a)
Termination on Terms or by Agreement.  This Agreement shall terminate as
provided under Sections 6.3(b), 6.3(c), 7.13(c), 21.6(c) or this ARTICLE XVI,
unless earlier terminated by written agreement by the Parties.



 
 (b)
Termination by Notice.  During the Joint Venture Period, TCM may terminate this
Agreement at any time by written notice to USE (including during an event of
force majeure as set out in Section 21.6).  Upon termination of this Agreement
under this Section, TCM must file all work and/or pay all such fees to maintain
the Property in good standing for a period of three months after such
termination and deliver to USE all records, reports, studies, data, computer
programs and other information necessary and appropriate to carry out Permitting
and other Operations on the Property in a manner consistent with industry
standards and good workmanlike practices; additionally, upon such termination,
USE (or a designated Affiliate of USE) ****.  Other than filing such work,
paying such fees and making such deliveries and assignments under this Section,
****.



16.2           Withdrawal.  During the Joint Venture Period, a JV Participant
may elect to withdraw from the Business by giving notice to the other JV
Participant of the effective date of withdrawal, which shall be the later of the
end of the then current Program Period or 30 days after the date of the
notice.  Upon such withdrawal, the Business shall terminate, and the withdrawing
JV Participant shall be deemed to have transferred to the remaining JV
Participant, all of its Participating Interest, including all of its interest in
the Assets, without cost and free and clear of all Encumbrances arising by,
through or under such withdrawing JV Participant, except Permitted Encumbrances
and those to which both JV Participants have agreed.  The withdrawing JV
Participant shall execute and deliver all instruments as may be necessary in the
reasonable judgment of the other JV Participant to effect the transfer of its
interests in the Assets to the other
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-42-
 
 
JV Participant.  If within a 60 day period both JV Participants elect to
withdraw, then the Business shall instead be deemed to have been terminated by
written agreement of the JV Participants pursuant to Section 16.1.


16.3           Continuing Obligations and Environmental Liabilities.  On
termination of the Business under Section 16.1 or 16.2, each Party shall remain
liable for its respective share of liabilities to third persons (whether such
arises before or after such withdrawal), including Environmental Liabilities and
Continuing Obligations.  The withdrawing JV Participant’s share of such
liabilities shall be equal **** under Sections 8.6, 9.4, 9.5 and 10.5.


16.4           Disposition of Assets on Termination.  Promptly after termination
of the Agreement under Section 16.1, the Manager shall take all action necessary
to wind up the activities of the Business.  All costs and expenses incurred in
connection with the termination of the Business shall be expenses chargeable to
the Business Account.


16.5           Non-Compete Covenants.  Neither JV Participant that withdraws
pursuant to Section 16.2, or is deemed to have withdrawn pursuant to Sections
8.6 or 10.5, nor any Affiliate of such a JV Participant, shall directly or
indirectly acquire any interest or right to explore or mine, or both, on any
property any part of which is within the Property for 24 months after the
effective date of withdrawal.  If a withdrawing JV Participant, or the Affiliate
of a withdrawing JV Participant, breaches this Section, such JV Participant
shall be obligated to offer to convey to the non-withdrawing JV Participant,
without cost, any such property or interest so acquired (or ensure its Affiliate
offers to convey the property or interest to the non-withdrawing JV Participant,
if the acquiring party is the withdrawing JV Participant’s Affiliate).  Such
offer shall be made in writing and can be accepted by the non-withdrawing JV
Participant at any time within 10 days after the offer is received by such
non-withdrawing JV Participant.  Failure of a JV Participant’s Affiliate to
comply with this Section shall be a breach by such JV Participant of this
Agreement.


16.6           Right to Data After Termination.  After termination of the
Business pursuant to Sections 16.1, each Party shall be entitled to make copies
of all applicable information acquired hereunder, but a withdrawing Party shall
not be entitled to any such copies after withdrawal except as may be required in
the course of any judicial, administrative, regulatory or other legal process to
which the withdrawing Party is subject.


16.7           Continuing Authority.  On termination of the Business under
Sections 16.1 or 16.2 or the deemed withdrawal of any Party pursuant to Sections
8.6 or 10.5, the Party which was the Manager prior to such termination or
withdrawal (or the other Party in the event of a withdrawal by the Manager)
shall have the power and authority to do all things on behalf of the Parties
which are reasonably necessary or convenient to: (a) wind up Operations and (b)
complete any transaction and satisfy any obligation, unfinished or unsatisfied,
at the time of such termination or withdrawal, if the transaction or obligation
arises out of Operations prior to such termination or withdrawal.  The Manager
shall have the power and authority to grant or receive extensions of time or
change the method of payment of an already existing liability or obligation,
prosecute and defend actions on behalf of the Parties and the Business, and take
any other reasonable action in any matter with respect to which the former
Parties continue to have, or appear or are alleged to have, a common interest or
a common liability.


 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-43-
 
 
ARTICLE XVII
ACQUISITIONS WITHIN AREA OF INTEREST


17.1           General.  Any interest or right to acquire any interest in real
property, mineral rights, water rights or property rights related thereto within
the Area of Interest (“Rights”) either acquired or proposed to be acquired
during the term of this Agreement by or on behalf of any Party (“Acquiring
Party”) or any Affiliate of such Party shall be subject to this Agreement.  For
further clarification a reference to “Parties” in this Article shall mean USE
and TCM, and a reference to “Party” shall mean one of them.  The Parties and
their respective Affiliates for their separate account shall be free to acquire
lands and interests in lands outside the Area of Interest and to locate mining
claims outside the Area of Interest.  Failure of any Affiliate of any Party to
comply with this Article shall be a breach by such Party of this Agreement.


17.2           Notice to Non-Acquiring Party.  Within 15 days after any
acquisition or proposed acquisition of Rights wholly or partially within the
Area of Interest (except Rights acquired by the Manager pursuant to a Program),
the Acquiring Party shall notify the non-acquiring Party of such acquisition by
it or its Affiliate.  For purposes of this Article, if any of the Rights subject
to acquisition or proposed acquisition fall partially within the Area of
Interest, then all such Rights (i.e., the part within the Area of Interest and
the part outside the Area of Interest) shall be subject to this Article.  The
Acquiring Party’s notice shall describe in detail the acquisition, the acquiring
party if that party is an Affiliate, the lands and minerals covered thereby, any
water rights related thereto, the cost thereof and the reasons why the Acquiring
Party believes that the acquisition or proposed acquisition of the interest is
in the best interests of the Parties under this Agreement.  In addition to such
notice, the Acquiring Party shall make any and all information concerning the
relevant interest available for inspection by the non-acquiring Party.


17.3           Election to Acquire.


 
(a)
During the Option Period, within 30 days after receiving the Acquiring Party’s
notice, the non-acquiring Party may notify the Acquiring Party of its election
to include such acquired interest in the Property and make it subject to the
terms of this Agreement.  Upon such election such acquired interest shall be
included in the Property thereafter for all purposes of this Agreement.  If the
Acquiring Party is USE, then TCM shall reimburse it for the acquisition costs
that it or its Affiliate has incurred.  When paid by TCM in the first instance
on acquisition, or reimbursed by TCM when acquired by USE, the acquisition costs
for any acquired interests will be deemed to constitute Expenditures to the
credit of TCM hereunder.



 
(b)
During the Joint Venture Period, within 30 days after receiving the Acquiring
Party’s notice, the non-acquiring Party may notify the Acquiring Party of its
election to accept a proportionate interest in the acquired interest equal to
its Participating Interest. Promptly upon such notice, the Acquiring Party shall
convey or cause its Affiliate to convey to the non-acquiring Party, in
proportion to its respective Participating Interest, by special warranty deed
with title held as described in Section 8.12, all of the Acquiring Party’s (or
its Affiliate’s) interest in such acquired interest, free and clear of all
Encumbrances arising by, through or under the Acquiring Party (or its Affiliate)
other than those to which both



 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-44-
 
Parties have agreed.  The acquired interests shall become a part of the Property
for all purposes of this Agreement immediately upon such notice.  The
non-acquiring Party shall promptly pay to the Acquiring Party its proportionate
share of the latter’s actual out-of-pocket acquisition costs.
 
17.4           Election to Acquire Not Exercised.  If the other Party does not
give notice to the Acquiring Party within the 30 day period set forth in
Sections 17.3(a) or (b), it shall have no interest in the acquired interests,
and the acquired interests shall not be a part of the Property or Assets or
continue to be subject to this Agreement, and the Acquiring Party shall be free
to hold or deal with the acquired interest free of the terms of this Agreement,
and such acquired interest shall be excluded from the Area of Interest.


ARTICLE XVIII
ABANDONMENT AND SURRENDER OF PROPERTIES


18.1           Abandonment and Surrender of Property - Option Period.  During
the Option Period, other than as provided in Section 7.5(b), the Manager may
surrender or abandon any Rights contained in the Property only with the consent
of USE.  If USE agrees with such abandonment or surrender, then the Manager may
proceed with such abandonment or surrender.  If USE does not agree with such
abandonment or surrender, then such Rights shall not be abandoned or
surrendered.


18.2           Abandonment and Surrender of Property – Joint Venture
Period.  During the Joint Venture Period, either JV Participant may request the
Management Committee to authorize the Manager to surrender or abandon part or
all of the Property.  If the Management Committee does not authorize such
surrender or abandonment, or authorizes any such surrender or abandonment over
the objection of either JV Participant, the JV Participant that desires to
surrender or abandon shall assign to the objecting JV Participant, by special
warranty deed and without cost to the objecting JV Participant, all of the
abandoning JV Participant’s interest in the Property sought to be abandoned or
surrendered, free and clear of all Encumbrances created by, through or under the
abandoning JV Participant other than those to which both JV Participants have
agreed.  Upon the assignment, such properties shall cease to be part of the
Property.  The JV Participant that desires to abandon or surrender shall remain
liable for its share (determined by its Participating Interest as of the date of
such abandonment, after first taking into account any reduction, readjustment,
and restoration of Participating Interests under Sections 8.6, 9.4, 9.5 and
10.5) of any liability with respect to such Property, including, without
limitation, Continuing Obligations, Environmental Liabilities and Environmental
Compliance, whether accruing before or after such abandonment, arising out of
activities prior to the Effective Date and out of Operations conducted prior to
the date of such abandonment, regardless of when any funds may be expended to
satisfy such liability.


ARTICLE XIX
DISPUTES


19.1           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Colorado, without regard
to any conflict of laws or choice of laws principles that would permit or
require the application of the laws of any other jurisdiction.

 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-45-
 
 
19.2           Dispute Resolution.  All disputes arising under or in connection
with this Agreement that cannot be resolved by informal negotiation between the
Parties shall be resolved in accordance with Sections 19.3 and 19.4.


19.3           Mediation.  If any dispute has not been resolved within 30 days
after the date of the Notice of a dispute, or if the Party receiving such Notice
fails or refuses to meet within such time period, either Party may initiate
mediation of the dispute by sending the other Party a written request that the
dispute be mediated.  The Party receiving such a written request shall promptly
respond to the requesting Party so that all Parties can jointly select a neutral
and impartial mediator and schedule the mediation session.  The Parties shall
mediate the dispute before a neutral, third party mediator within 30 days after
the date of the written request for mediation.


19.4           Arbitration.  If a dispute has not been resolved within 60 days
after the original Notice of a dispute or within 30 days after the date of a
request for mediation, whichever is later, then any Party may initiate
arbitration proceedings.  Any dispute, controversy or claim, of any and every
kind or type, whether based on contract, tort, statute, regulations or
otherwise, arising out of, connected with, or relating in any way to this
Agreement, the relationship of the Parties, the obligations of the Parties or
the Operations carried out under this Agreement, including without limitation,
any dispute as to the existence, validity, construction, interpretation,
negotiation, performance, non-performance, breach, termination or enforceability
of this Agreement and establishment of fair market value, shall be settled
through final and binding arbitration, it being the intention of the Parties
that this is a broad form arbitration agreement designed to encompass all
possible disputes among the Parties relating to the Property and this Agreement.


The arbitration shall be conducted in accordance with the Arbitration Rules of
the American Arbitration Association (“AAA”) in effect on the date of
commencement of the arbitration proceeding (the “AAA Rules”).  The arbitration
panel shall apply the Federal Rules of Evidence to all evidentiary questions
arising in the course of the arbitration, and shall apply the Federal Rules of
Civil Procedure to the conduct of discovery in the course of the arbitration.


 
(a)
Number of Arbitrators.  The Parties shall appoint a sole arbitrator agreeable to
them to resolve any dispute; provided, however, that should the Parties fail to
agree upon a sole arbitrator within 30 days after the initiation of the
arbitration, then there shall be 3 arbitrators. The claimant shall name the
first arbitrator within thirty days after the expiration of the above-described
deadline to appoint a single arbitrator.  The respondent shall appoint the
second arbitrator within 30 days after the appointment of the first
arbitrator.  The two Party-appointed arbitrators shall appoint the third
arbitrator within thirty days after the appointment of the second
arbitrator.  If (i) the respondent fails to appoint an arbitrator or (ii) the
two Party-appointed arbitrators fail to appoint a third arbitrator within the
above-described time limitations, then the AAA shall appoint the second and/or
third arbitrator, as applicable.



 
(b)
Place of Arbitration.  Unless otherwise agreed in writing by all Parties to the
arbitration, the situs of the arbitration under this Agreement shall be Denver,
Colorado, U.S.A.

 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-46-

 
 
(c)
Language.  The arbitration proceedings shall be conducted in the English
language.



 
(d)
Entry of Judgment.  Judgment on the award of the arbitral tribunal may be
entered by any court of competent jurisdiction.



 
(e)
Qualifications and Conduct of the Arbitrators.  All arbitrators shall be and
remain at all times wholly impartial and shall provide the Parties with a
statement that they can and shall decide the case impartially.  No arbitrator
shall have any financial interest (directly or indirectly) in the dispute or any
financial dependence (directly or indirectly) upon any of the Parties.  All
arbitrators shall be knowledgeable of the mining industry or the law applicable
to such business.  The AAA’s Rules of Ethics shall be applicable to all
arbitrators.



 
(f)
Interim Measures.  The arbitrators, or in an emergency the presiding arbitrator
acting alone in the event one or more of the other arbitrators are unable to be
involved in a timely fashion, may grant interim measures including injunctions,
attachments and conservation orders in appropriate circumstances, which measures
the Parties agree may be immediately enforced by the arbitrators or by court
order.  Hearings on requests for interim measures may be held in person, by
telephone or by video conference, and requests for relief, responses, briefs or
memorials may be sent to, and orders or awards received from, the arbitrators by
facsimile or other similar means which include a confirmation of
delivery.  Notwithstanding the requirements for alternative dispute resolution
procedures (such as negotiation and mediation), prior to the constitution of the
arbitration tribunal and thereafter as necessary to enforce the arbitrators’
rulings or in the absence of the jurisdiction of the arbitrators to rule on
interim measures in a given jurisdiction, any Party may apply to a court for
interim measures, and the Parties agree that seeking and obtaining such measures
shall not waive the right to arbitration.



 
(g)
Costs and Attorney’s Fees.  The arbitral tribunal is authorized to award
attorney’s fees or allocate them between the Parties.  The costs of the
arbitration proceedings shall be borne in the manner determined by the arbitral
tribunal, with the exception of the arbitrators’ fees.  The Parties shall divide
the cost of a single arbiter, with TCM paying 50% of the fee and the USE paying
the remaining 50%.  In the event that three arbitrators are appointed, each of
TCM and the USE shall pay the fee of the arbitrator it appoints and 50% of the
fee of the third arbitrator.



 
(h)
Currency of Award.  The arbitral award shall be made and payable in Dollars free
of any tax or other deduction.



 
(i)
Punitive Damages.  Penal, punitive, treble, multiple, consequential, incidental
or similar damages may not be recovered or awarded.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-47-


 
 
(j)
Confidentiality.  Except to the extent necessary to enforce the arbitration,
agreement or award, to enforce other rights of the Parties, or as required by
law, the Parties, their employees, officers, directors, counsel, consultants,
and expert witnesses, shall maintain as confidential the fact of the arbitration
proceeding, the arbitral award, contemporaneous or historical documents
exchanged or produced during the arbitration proceeding, and memorials, briefs
or other documents prepared for the arbitration.



 
(k)
Waiver of Appeals.  To the extent permitted by law, right to appeal from or to
cause a review of any arbitral award by any court is hereby waived by the JV
Participants.



 
(l)
Summary Disposition.  The arbitrators are hereby authorized, if they consider it
appropriate, to decide any disputes by summary disposition on the documents and
written testimony without hearing oral testimony.



 
(m)
Draft of the Proposed Award.  Prior to rendering the final award, the arbitral
tribunal shall submit to the Parties an unsigned draft of the proposed award and
each Party, within 10 Business Days after receipt of such draft award, may serve
on every other Party and file with the tribunal a written statement commenting
upon any alleged errors of fact, law, computation, or otherwise.  The tribunal
shall endeavor to render its final award within 10 Business Days after the
receipt of the letter of the written statements of the Parties.



ARTICLE XX
CONFIDENTIALITY, OWNERSHIP,
USE AND DISCLOSURE OF INFORMATION


20.1           Business Information.  Except as provided in Sections 20.3 and
20.4, or with the prior written consent of the other Parties, each Party shall
keep confidential and not disclose to any third party or the public any portion
of the Business Information that constitutes Confidential Information.  During
the Joint Venture Period, all Business Information shall be owned jointly by the
JV Participants as their Participating Interests are determined pursuant to this
Agreement.  Both before and after the termination of the Business, all Business
Information may be used by either any Party for any purpose, whether or not
competitive with the Business, without consulting with, or obligation to, the
other Parties.  This Section 20.1 shall survive the termination of this
Agreement and continue in full force and effect according to its terms.


20.2           Party Information.  In performing its obligations under this
Agreement, no Party shall be obligated to disclose any Party Information.  If a
Party elects to disclose Party Information in performing its obligations under
this Agreement, such Party Information, together with all improvements,
enhancements, refinements and incremental additions to such Party Information
that are developed, conceived, originated or obtained by either any Party in
performing its obligations under this Agreement (“Enhancements”), shall be owned
exclusively by the Party that originally developed, conceived, originated or
obtained such Party Information.  Each Party may use and enjoy the benefits of
such Participant Information and Enhancements in the conduct of the Business
hereunder, but the Parties that did not originally develop, conceive, originate
or obtain such Party Information may not use such Party Information and
Enhancements for any
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-48-
 
 
other purpose.  Except a provided in Section 20.4, or with the prior written
consent of the other Party, which consent may be withheld in such Party’s sole
discretion, each Party shall keep confidential and not disclose to any third
party or the public any portion of Party Information and Enhancements owned by
the other Parties that constitutes Confidential Information.


20.3           Permitted Disclosure of Confidential Business Information.  Any
Party may disclose Business Information that is Confidential Information:


 
(a)
to a Party’s officers, directors, partners, members, employees, Affiliates,
shareholders, agents, attorneys, accountants, consultants, contractors,
subcontractors or advisors, for the sole purpose of such Party’s performance of
its obligations under this Agreement;



 
(b)
to any party to whom the disclosing Party contemplates a Transfer of all or any
part of its Participating Interest, for the sole purpose of evaluating the
proposed Transfer;



 
(c)
to any actual or potential lender, underwriter or investor for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing Party;
or



 
(d)
to a third party with whom the disclosing Party contemplates any independent
business activity or operation.



The Party disclosing Confidential Information pursuant to this Section 20.3,
shall disclose such Confidential Information only to those parties who have a
bona fide need to have access to such Confidential Information for the purpose
for which disclosure to such parties is permitted under this Section 20.3 and
who have agreed in writing supplied to, and enforceable by, the other Parties to
protect the Confidential Information from further disclosure, to use such
Confidential Information solely for such purpose and to otherwise be bound by
the provisions of this ARTICLE XX.  Such writing shall not preclude parties
described in Section 20.3(b) from discussing and completing a Transfer with the
other Parties.  The Party disclosing Confidential Information shall be
responsible and liable for any use or disclosure of the Confidential Information
by such parties in violation of this Agreement and such other writing.


20.4           Disclosure Required By Law.  Notwithstanding anything contained
in this Article, a Party may disclose any Confidential Information if, in the
opinion of the disclosing Party’s legal counsel:


 
(a)
such disclosure is legally required to be made in a judicial, administrative or
governmental proceeding pursuant to a valid subpoena or other applicable order;



 
(b)
such disclosure is legally required to be made pursuant to the rules or
regulations of a stock exchange or similar trading market applicable to the
disclosing JV Participant; or



 
(c)
such disclosure is legally required to be made by the rules and regulations of
any regulatory authority.

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-49-

 
Prior to any disclosure of Confidential Information under this Section 20.4, the
disclosing Party shall give the other Party at least two Business Days prior
written notice (unless less time is permitted by such rules, regulations or
proceeding) and, in making such disclosure, the disclosing Party shall disclose
only that portion of Confidential Information required to be disclosed and shall
take all reasonable efforts to preserve the confidentiality thereof, including,
without limitation, obtaining protective orders and supporting the other Parties
in intervention in any such proceeding.


20.5           Permitted Disclosure.  In addition, notwithstanding anything
contained in this Article, a Party may disclose any Confidential Information in
the following disclosure scenarios:


 
(a)
to another Party or the Manager;



 
(b)
with the prior written consent of all the other Parties;



 
(c)
to a bank or other financial institution considering the provision of or, which
has provided financial accommodation to, a Party or an Affiliate of a Party or
to a trustee, representative or agent or such a bank or financial institution;



 
(d)
to a third party for a bona fide business purpose, provided that such third
party has first agreed in writing to maintain the confidentiality of the
Confidential Information;



 
(e)
by a Party to legal, financial and other professional advisers, auditors and
other consultants, officers and employees of a Party or a Party’s Affiliate,
provided that such Party or Party’s Affiliate has first agreed in writing to
maintain the confidentiality of the Confidential Information; and



 
(f)
to the extent that the Confidential Information was publicly available at the
Agreement Date or becomes publicly available subsequent to the Agreement Date
without breach of this Agreement.



20.6           Public Announcements.  Prior to making or issuing any press
release or other public announcement or disclosure of Business Information that
is not Confidential Information, a JV Participant shall first consult with the
other JV Participant as to the content and timing of such announcement or
disclosure.  If the other Party from whom such approval is requested has not
approved or has not reasonably refused such request within 3 days of receiving
such request, such other Party shall be deemed to have approved the press
release or public statement forming the subject matter of such request.


ARTICLE XXI
GENERAL PROVISIONS


21.1           Notices.  All notices, payments and other required or permitted
communications (“Notices”) to the Parties shall be in writing, and shall be
addressed respectively as follows:




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-50-

 
If to the USE:
U.S. Energy Corp.
 
877 North 8th West,
 
Riverton, WY 82501
 
Attention:
Mark J. Larsen, President
 
Steve Youngbauer, General Counsel
Telephone:
(307) 856-9721
Facsimile:
(307) 856-3050
E-Mail:
mark@usnrg.com; youngbauer@usnrg.com
   
Davis, Graham & Stubbs LLP
 
1550 Seventeenth St.
 
Suite 500
 
Denver, CO 80206
 
Attention:
Scot Anderson, Esq.
Telephone:
(303) 892-7383
Facsimile:
(303) 893-1379
E-Mail:
scot.anderson@dgslaw.com
 
 
If to Thompson Creek Metals Company USA:
945 West Kenyon Avenue, Unit B
 
Englewood, Colorado  80110
 
Attention:
Kevin Loughrey, Chief Executive Officer
Dale Huffman, Vice President
 
Telephone:
(303) 761-8801
Facsimile:
(303) 761-7420
E-Mail:
kevinl@tcrk.com; dale@tcrk.com
   
With a Copy to:
Fognani & Faught, PLLC
 
1700 Lincoln Street, Suite 2222
 
Denver, Colorado  80203
 
Attention:
John D. Fognani, Esq.
Telephone:
(303) 382-6200
Facsimile:
(303) 382-6210
E-Mail:
jfognani@fognanilaw.com

 
 
All Notices shall be given (a) by personal delivery to the Party, or (b) by
electronic communication, capable of producing a printed transmission, (c) by
registered or certified mail return receipt requested; or (d) by overnight or
other express courier service.  All Notices shall be effective and shall be
deemed given on the date of receipt at the principal address if received during
normal business hours, and, if not received during normal business hours, on the
next Business Day following receipt, or if by electronic communication, on the
date of such communication if such communication is received during normal
business hours, and, if not received during normal business hours, on the next
Business Day following receipt.  Any Party may change its address by Notice to
the other Parties.
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-51-

 
21.2           Currency.  All references to “dollars” or “$” herein shall mean
lawful currency of the United States of America.


21.3           Headings.  The subject headings of the Parts, Articles and
Sections of this Agreement and the Paragraphs and Subparagraphs of the Exhibits
to this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of its provisions.


21.4           Waiver.  The failure of any Party to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Party’s right thereafter to enforce any provision
or exercise any right.


21.5           Modification.  No modification of this Agreement shall be valid
unless made in writing and duly executed by all Parties.


21.6           Force Majeure.


 
(a)
Except for TCM’s obligation to make option payments under Section 5.1(b), the
obligations of a Party under this Agreement, including TCM’s obligation to incur
Expenditures under 6.1(a), shall be suspended to the extent and for the period
that performance is prevented by any cause, whether foreseeable or
unforeseeable, beyond its reasonable control, including, without limitation,
labor disputes (however arising and whether or not employee demands are
reasonable or within the power of the Party to grant); acts of God; Laws of any
government or governmental entity; ****; acts of war or conditions arising out
of or attributable to war, whether declared or undeclared; riots, protests,
civil strife, insurrection or rebellion; fire, explosion, earthquake, storm,
flood, sink holes, drought or other adverse weather condition; accidents; or any
other cause whether similar or dissimilar to the foregoing.  The affected Party
shall promptly give notice to the other Party of the suspension of performance,
stating therein the nature of the suspension, the reasons therefore, and the
expected duration thereof.  The affected Party shall resume performance as soon
as reasonably possible.  During a period of suspension during the Joint Venture
Period, the obligations of both JV Participants to advance funds pursuant to
Section 10.2 shall be reduced to levels consistent with then current
Operations.  For the avoidance of doubt, this Section 21.6 does not relieve the
Manager of its obligation to keep the Property in good standing.



 
(b)
If during the Option Period ****.



 
(c)
****.



 
(d)
****.





**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-52-


 
21.7           Rule Against Perpetuities.  The Parties do not intend that there
shall be any violation of the rule against perpetuities, the rule Against
unreasonable restraints on the alienation of property, or any similar
rule.  Accordingly, if any right or option to acquire any interest in the
Property, in a Participating Interest, in the Assets, or in any real property
exists under this Agreement, such right or option must be exercised, if at all,
so as to vest such interest within time periods permitted by applicable rules
and law.  If, however, any such violation should inadvertently occur, the
Parties hereby agree that a court shall reform that provision in such a way as
to approximate most closely the intent of the Parties within the limits
permissible under such rules.


21.8           Further Assurances.  Each of the Parties shall take, from time to
time and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.


21.9           Entire Agreement; Successors and Assigns.  This Agreement
contains the entire understanding of the Parties and supersedes all prior
agreements and understandings between the Parties relating to the subject matter
hereof, provided, however, that the last full paragraph on page 3 and the
following paragraph beginning on page 3 and ending on page 4 of the
Confidentiality Agreement between the Parties dated April 24, 2008, concerning
the two-year period during which neither Party will purchase the other Party’s
securities or assets, shall survive the execution of this Agreement, and shall
remain in full force and effect.  This Agreement shall be binding upon and inure
to the benefit of the respective successors and permitted assigns of the
Parties.


21.10                      Memorandum.  At the request of any Party, a
Memorandum or short form of this Agreement, or a Financing Statement(s) (to
which copies of the Memorandum or short form of this Agreement shall be
attached) shall be prepared by the Manager, executed and acknowledged by the
Parties, and delivered to the Manager for recording and filing in those
appropriate recording districts and Uniform Commercial Code filing offices as
may be necessary to provide constructive notice of this Agreement and the rights
and obligations of the Parties hereunder.  The Manager shall record and file in
the proper recording districts, county recording offices and Uniform Commercial
Code filing offices, all such documents delivered to it by the Parties.  Unless
the Parties agree, this Agreement shall not be recorded.


21.11                      Counterparts.  This Agreement may be executed in any
number of counterparts, and it shall not be necessary that the signatures of all
the Parties be contained on any counterpart.  Each counterpart shall be deemed
an original, but all counterparts together shall constitute one and the same
instrument.




**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-53-


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Agreement Date.


U.S. ENERGY CORP.
   
Per:
  /s/ Keith G. Larsen
 
President





THOMPSON CREEK METALS COMPANY USA
   
Per:
  /s/ Kevin Loughrey
 
President







**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT D


Definitions and Interpretation


For the purposes of this Agreement, the following terms shall have the following
meanings assigned to them, and references to “Sections” are references to
section numbers in the Agreement.


“AAA” has the meaning as set out in Section 19.4.


“AAA Rules” has the meaning as set out in Section 19.4.


“Acquiring Party” has the meaning as set out in Section 17.1.


“Administrative Charges” has the meaning set out in Section 15.4.


“Advance Payments” has the meaning set out in Section 6.1(b).


“Affiliate” or “Affiliates” means any person, partnership, joint venture,
corporation, or other form of enterprise which directly or indirectly controls,
is controlled by, or is under common control with, a Participant.  As used
herein, “control” means direct or indirect possession of the power to direct or
cause the direction of the management or policies of a legal entity, whether
through ownership of voting securities, by contract, or otherwise, and the terms
“controlled” and “controlling” have meanings correlative to the foregoing. It is
understood and agreed that control of a company can be exercised without direct
or indirect ownership of 50% or more of the votes exercisable at a general
meeting (or its equivalent).


“Agreement” means this agreement between TCM and the USE, including all
amendments and modifications thereof, and all Exhibits, which are incorporated
herein by this reference.


“Agreement Date” means the date of this Agreement first written above.


“Approved Alternatives” means a Development and Mining alternative selected by
the Management Committee from various Development and Mining alternatives
analyzed in the pre-feasibility studies or feasibility studies.


“Area of Interest” means that area described in Exhibit H, as modified by
Section 17.4, constituting any Rights within **** of the outermost boundary of
the Property, as the Property is defined on the Agreement Date.


“Assets” means the Property, Products, Business Information and all other real
and personal property, tangible and intangible, including but not limited to
existing or after-acquired properties, contract rights, permits, cash and
equipment and machinery, owned or acquired by the Manager in connection with the
Property and, if and when TCM has acquired an interest in the Property under
Section 6.2, the Facility or acquired by the Joint Venture in connection with
operating the Property and the Facility.

 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-2-


 
“Budget” means a detailed estimate of all costs to be incurred and a schedule of
cash advances to be made with respect to a Program.


“Business” means the (i) activities conducted during the Option Period, (ii) the
Joint Venture and/or (iii) the entity operated by the Parties during the Joint
Venture Period.


“Business Account” means the account maintained by the Manager for the Business
in accordance with Exhibit B.


“Business Day” means any day other than a Saturday, Sunday or a public holiday
in Denver, Colorado.


“Business Information” means the terms of this Agreement and any other agreement
relating to the Business, the Existing Data, all maps, drill logs and other
drilling data, core, pulps, reports, surveys, assays, analyses, production
reports, Operations, technical, accounting and financial records, or other data
or records related to the Property or operations on the Property, and all
information, data, knowledge and know-how, in whatever form and however
communicated (including, without limitation, Confidential Information),
developed, conceived, originated or obtained by either Party in performing its
obligations under this Agreement.  The term “Business Information” shall not
include any improvements, enhancements, refinements or incremental additions to
Party Information that are developed, conceived, originated or obtained by
either Party in performing its obligations under this Agreement.


“Capital Account” means the account maintained for each JV Participant.


“Chargee” means the holder of an Encumbrance.


“Confidential Information” means all information, data, knowledge and know-how
(including, but not limited to, formulas, patterns, compilations, programs,
devices, methods, techniques and processes) that derives independent economic
value, actual or potential, as a result of not being generally known to, or
readily ascertainable by, third parties and which is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy, including
without limitation all analyses, interpretations, compilations, studies and
evaluations of such information, data, knowledge and know-how generated or
prepared by or on behalf of any Party.


“Continuing Obligations” means any debt, duty, or requirement which continues
beyond termination, dilution, or the withdrawal of a Participant.


“Cover Payment” has the meaning set out in Section 10.4.


“Defaulting JV Participant's Entire Interest” has the meaning as set out in
Section 10.5(c).


“Development” means all activities related to evaluating the feasibility of
developing a mine to be located within the Property, including without
limitation engineering studies, environmental studies, concept studies,
pre-feasibility studies, feasibility studies and acquisition programs (whether
such programs are within or outside the Property), and for purposes of
developing a mine and related infrastructure and actual driving of development
drifts and infrastructure.
 


**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-3-


 
“Dollars” means lawful currency of the United States of America.


“Encumbrance” or "Encumbrances" means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other payments out of production, or other burdens of any
nature, but excluding ****.


“Enhancements” has the meaning as set out in Section 20.2.


“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Property or other compliance with
Environmental Laws, including without limitation compliance, as it relates to
the Property, with any federal, state, or local Environmental Laws related to
the identification, evaluation or mitigation of impacts to the natural
environment on the Property, or related to public notification concerning such
impacts or related to the preservation of environmental resources including
plants, wildlife, water, soil, air or minerals, or related to the remediation or
clean up of such resources.


“Environmental Compliance Fund” means the fund established and maintained to pay
for Environmental Compliance costs, as further detailed in Exhibit B.


“Environmental Damage” means any damage or injury to environmental resources
including without limitation plants, wildlife, water, soil, air, minerals or
public health and safety.


“Environmental Laws” means Laws aimed at reclamation or restoration of the
Property; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.


“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or of any nature whatsoever that are asserted
against any Party, by any person or entity other than another Party, alleging
liability (including, without limitation, liability for studies, testing or
investigatory costs, cleanup costs, response costs, removal costs, remediation
costs, containment costs, restoration costs, corrective action costs, closure
costs, reclamation costs, natural resource damages, property damages, business
losses, personal injuries, penalties or fines) arising out of, based on or
resulting from (i) the presence, release, threatened release, discharge or
emission into the environment of any hazardous materials or substances existing
or arising on, beneath or above the Property and/or emanating or migrating
and/or threatening to emanate or migrate from the Property to off-site
properties; (ii) physical disturbance of the environment; or (iii) the violation
or alleged violation of any Environmental Laws.
 


**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
-4-


 
“Equity Account” means the account credited with the value of a JV Participant’s
contributions to the Joint Venture and charged the cash and fair market value of
the Assets distributed to the JV Participant.


“Existing Data” means any Business Information currently maintained by the
Manager.


“Expansion” or “Modification” means (i) a material change in mining or
production capacity; (ii) a material change in the recovery process; or (iii) a
material change in waste or tailings disposal methods.  An increase or change
shall be deemed “material” if it is anticipated to cost more than 10% of
original capital costs attributable to the Development of the mining or
production capacity, recovery process or waste or tailings disposal facility to
be expanded or modified.


“Expenditure” or “Expenditures” means all costs and expenses of whatever kind or
nature spent or incurred by or on behalf of the Parties in the conducting of
Operations, including, without limitation:


 
(a)
in holding the Property in good standing (including land maintenance costs and
any monies expended as required to comply with applicable laws and regulations,
such as for the completion and submission of assessment work and filings
required in connection therewith), in curing title defects and in acquiring and
maintaining surface and other ancillary rights;



 
(b)
in preparing for and in the application for and acquisition of environmental and
other permits, licenses and approvals necessary or desirable to commence and
complete exploration and development activities, including ancillary costs and
expenses such as contributions to local public works initiatives, community
programs and the like;



 
(c)
in doing geophysical and geological surveys, drilling, assaying and
metallurgical testing, including costs of assays, metallurgical testing and
other tests and analyses to determine the quantity and quality of Minerals,
water and other materials or substances;



 
(d)
in the preparation of work programs and the presentation and reporting of data
and other the results thereof including any program for the preparation of a
feasibility study or other evaluation of the Properties;



 
(e)
for environmental remediation and rehabilitation;



 
(f)
in acquiring facilities, equipment or machinery, or the use thereof, and for all
parts, supplies and consumables;



 
(g)
for salaries and wages, including actual labor overhead expenses, work or
performance bonuses for employees assigned to Exploration, Development and
Mining activities;

 
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-5-

 
 
(h)
traveling expenses and fringe benefits (whether or not required by law) of all
persons engaged in work with respect to and for the benefit of the Property,
including for their food, lodging and other reasonable needs;



 
(i)
payments to contractors or consultants, including without limitation USE as a
contractor under the Services Agreement, for work done, services rendered or
materials supplied;



 
(j)
the cost of insurance premiums and performance bonds or other security;



 
(k)
all taxes levied against or in respect of the Property, or activities thereon;



 
(l)
acquisition costs of Rights acquired under ARTICLE XVII;



 
(m)
operating costs of the Facility under Section 8.15, including any capital costs
associated with operation and maintenance of the Facility; and



 
(n)
the Administrative Charges.



“Exploration” means all activities related to searching, for the purpose of
determining the existence, quality and quantity, for Minerals on the
Property.  Such activities may include, without limitation, the right to take
any action required to obtain permitting from governmental authorities, the
right to prospect, test or in any manner investigate and evaluate the Property
for purposes of developing and exploiting Minerals; the right to take and retain
samples; the right to use different methods of studies (geological, geochemical
and geophysical), some of which may be by airborne techniques; the right to
conduct excavation, trenching, boring, drilling, analysis, and examination of
the economic feasibility of developing and mining a mineral deposit; the right
to take reasonable bulk samples; the right to drill and to conduct surveys and
other exploratory activities in such manner and to such extent as TCM may deem
advisable for the purpose of obtaining information as to the occurrence of
Minerals and as to the feasibility of mining, removing, treating and marketing
of Minerals from or in connection with the Property.


“Facility” has the meaning as set out in Section 3.2(g)(v).


“GAAP” means the Generally Accepted Accounting Principles of the United States.


“Good Mining Title” means that title which will allow the miner to explore,
develop, mine or utilize and transfer, all as allowed by federal law, the
unpatented lode and millsite claims which are part of the Property with the
reasonable expectation of being able to do so without interference by others
claiming an interest in the Property.


“Governmental Fees” means all location fees, mining claim rental fees, mining
claim maintenance payments and similar payments required by Law to locate and
hold mining claims and millsites.


“Joint Venture” means the contractual joint venture between the JV Participants,
established under this Agreement.
 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-6-
 

 
“Joint Venture Period” means the period after the formation of the Joint Venture
and ending on the termination of the Agreement.


“JV Participant” means the Parties having a Participating Interest in the Joint
Venture, and their respective heirs, successors and assigns.


“Law” or “Laws” means any applicable governmental law, rule, statute,
regulation, ordinance, permit, policy, guidance or order.


“Management Committee” has the meaning set out in Section 7.2 and as further
described in ARTICLE XIV.


“Manager” means that Party acting as the manager of the Operations from time to
time as appointed under Sections 7.1 and 8.2.


“Material Breach” means a failure to perform the essential obligations of this
Agreement which deprives the non-breaching Party of an expected substantial or
material benefit of the Agreement.


“MC Participant” has the meaning as set out in Section 14.1(a).


“Minerals” means all oil, gas, coal, coalbed methane and other hydrocarbons and
all ores, and concentrates or metals derived therefrom, of precious, base and
industrial minerals (including without limitation diamonds and uranium) and
which are found in, on or under the Property and may lawfully be explored for,
mined and sold pursuant to the mineral rights comprising the Property.


“Mining” means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products.


“Net Profits” means certain amounts calculated as provided in Paragraph 2 of
Exhibit I.


“Net Profits Interest” means a share of the proceeds from the production and
sale of Minerals or other sale of the Assets as further set out in Exhibit I.


“Notice” and “Notices” has the meaning as set out in Section 21.1.


“Operations” means to conduct Exploration within the Property, to evaluate the
possible Development and Mining of the Property, and, if justified, to engage in
Development and Mining, to engage in marketing Products, to complete and satisfy
all Environmental Compliance obligations affecting the Property, all activities
carried out in connection with the construction of a mine and its
infrastructure, including without limitation, extraction, treatment, storage,
processing and transportation of products, distribution and sale of products,
and to perform any other activity necessary, appropriate, or incidental to any
of the foregoing.


“Option” has the meaning set out in Section 6.1.


“Option Period” means that period of time beginning on the Agreement Date and
ending on the first to occur of when a Joint Venture is formed or this Agreement
terminates.


 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-7-
 
 
“Participating Interest” means the proportion of ownership interest in the Joint
Venture possessed by a JV Participant.


“Party” means a party to this Agreement.


“Party Information” means all information, data, knowledge and know-how, in
whatever form and however communicated (including, without limitation,
Confidential Information but excluding the Existing Data), which, as shown by
written records, was developed, conceived, originated or obtained by a
Party:  (a) prior to entering into this Agreement, or (b) independent of its
performance under the terms of this Agreement.


“Payout” means the date on which the Equity Account balance of each of the JV
Participants has become zero or a negative number, regardless of whether the
Equity Account balance of either or both JV Participants subsequently becomes a
positive number.  If one JV Participant's Equity Account balance becomes zero or
a negative number before the other JV Participant, Payout shall not occur until
the date that the other JV Participant's Equity Account balance first becomes
zero or a negative number.


“PD/MEMCO” has the meaning set out in Section 3.2(f).


“Permitted Encumbrance” means: (i) Encumbrances for Taxes and other governmental
charges and assessments that are not yet due and payable or which are being
contested in good faith by appropriate proceedings (provided required payments
have been made in connection with any such contest), (ii) Encumbrances of
carriers, warehousemen, mechanics and materialmen and other like Encumbrances
arising in the ordinary course of business, (iii) survey exceptions, easements,
rights of way and restrictions, and zoning ordinances affecting the real
property, (iv) statutory Encumbrances in favor of lessors arising in connection
with any property leased to the Company, (v) reservations in federal patents,
(vi) liens of pledges or deposits under workers’ compensation laws or similar
legislation, unemployment insurance or other types of social security, (vii)
rights reserved to or vested in any governmental entity to control or regulate
any interest in the real property as imposed by applicable law, (viii)
Encumbrances of record as of the Agreement Date; ****.


“Permitting” means securing any and all necessary and appropriate permits,
licenses and other approvals for any Exploration, Development, Mining and other
Operations on the Property.


“Prime Rate” means the prime rate of interest published under “Money Rates” by
The Wall Street Journal.


“Products” means Minerals, their by-products or processed materials derived from
or including Minerals or associated materials produced from the Property.


“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Manager for a period determined by the
Management Committee.


“Program Period” means the time period covered by an adopted Program and Budget.


 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-8-
 
 
“Project Financing” means any loan, letter of credit, debt obligation, or other
agreement obtained to provide financing for Development, Exploration, Mining or
Operations on the Property.


“Property” has the meaning as set out in Recital A, and as modified by Section
17.3.


“Reduced Participant” has the meaning set out in Section 8.6(a).


****.


“Right of First Refusal” has the meaning set out in Section 13.2(b).


“Rights” has the meaning set out in Section 17.1.


“Senior Executives” means the Chairman of any company, and if there is no
Chairman, the President of any company.


“Services Agreement” means that agreement contained in Exhibit G.


“Shortfall Payments” has the meaning set out in Section 6.1(c).


“Supplemental Business” has the meaning as set out in Section 12.1.


“Supplemental Business Agreement” has the meaning as set out in Section 12.1.


“Taxes” means all taxes, assessments and like charges on Operations and Assets
or the production and sale of Products which have been paid by the Manager for
the benefit of the JV Participants.


“TCM” means Thompson Creek Metals Company USA


“Third Party” means a legal entity other than TCM and its Affiliates and the USE
and its Affiliates.


“Title Opinion” means the opinion of Davis, Graham, & Stubbs LLP dated March 23,
2007 concerning title to the Lucky Jack Molybdenum Property, updated May 10,
2007.


“Transfer” means conveyance of title or any interest from one person or entity
to another.


“USE” means U.S. Energy Corp.


Interpretation:


The Parties shall employ the following rules of interpreting this Agreement:


 
(a)
Terms denoting the singular only shall include the plural, and vice versa.



 
(b)
Unless otherwise stated, a reference to a Recital, Part, Article, Section or
Exhibit is a reference to a Recital, Part, Article, Section or Exhibit of this
Agreement.

 
 
**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

-9-
 
 
 
 (c)
Section numbers and headings are for convenience of reference only, and shall
not affect the interpretation of this Agreement.



 
(d)
Reference to any gender includes the other.



 
(e)
Reference to “including” means including, but not by way of limitation.



 
(f)
Unless otherwise expressly provided in this Agreement, reference to an Agreement
(including this Agreement), document, or instrument is the same as amended,
modified, novated or replaced from time to time.



 
(g)
Reference to a statute or other legislative act, by law, rule, regulation, or
order is to the same as amended, modified or replaced from time to time and to
any rule, regulation or order promulgated pursuant to such law.



**** The confidential portions of this Agreement have been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

